 



Confidential information has been omitted from this Exhibit and filed separately
with the Commission pursuant to a confidential treatment request under
Rule 24b-2.
Exhibit 10.2
BIG STONE II POWER PLANT
Operation & Maintenance
Services Agreement
By and Among
CENTRAL MINNESOTA MUNICIPAL POWER AGENCY,

GREAT RIVER ENERGY,
HEARTLAND CONSUMERS POWER DISTRICT,
MONTANA-DAKOTA UTILITIES CO., A DIVISION OF MDU
RESOURCES GROUP, INC.,
OTTER TAIL CORPORATION dba OTTER TAIL POWER
COMPANY,
SOUTHERN MINNESOTA MUNICIPAL POWER AGENCY, AND
WESTERN MINNESOTA MUNICIPAL POWER AGENCY,
As Owners,
and
OTTER TAIL CORPORATION dba OTTER TAIL POWER
COMPANY,
As Operator
JUNE 30, 2005

 



--------------------------------------------------------------------------------



 



Operation and Maintenance Services Agreement   Page i Big Stone II Power plant  
June 30, 2005  

TABLE OF CONTENTS

                              Page   OPERATION AND MAINTENANCE SERVICES
AGREEMENT     1          
 
        ARTICLE I RULES OF CONSTRUCTION AND INTERPRETATION; DEFINED TERMS     2
         
 
          1.01    
Rules of Construction
    2     1.02    
Interpretation with the 2005 Joint Facilities Agreement
    2     1.03    
Interpretation with Participation Agreement
    3     1.04    
Defined Terms
    3          
 
        ARTICLE II TERM & TERMINATION     14          
 
          2.01    
Term
    14     2.02    
Suspension or Termination
    14     2.03    
Suspension and Termination Payments
    15     2.04    
Surviving Provisions
    16          
 
        ARTICLE III OWNERS’ RIGHTS & RESPONSIBILITIES     16          
 
          3.01    
Engineering and Operating Committee
    16     3.02    
Documents
    17     3.03    
Utilities
    17     3.04    
Fuel and Fuel Transportation
    17     3.05    
Trust Account
    17     3.06    
Authorizations
    17     3.07    
Fines & Penalties
    17     3.08    
Additional Agreements
    17     3.09    
Notifications
    18     3.10    
Audits
    18     3.11    
On-Site Owner Representative
    19     3.12    
Operation by Owners
    19     3.13    
Monthly Financial Statements
    19          
 
        ARTICLE IV OPERATOR RIGHTS & RESPONSIBILITIES     20          
 
          4.01    
Scope of Services
    20     4.02    
Operational Standards
    22     4.03    
Personnel
    22     4.04    
Plant Manager
    23     4.05    
Training
    23     4.06    
Procurement
    23     4.07    
Records and Reports
    25     4.08    
BSP II Manuals
    26     4.09    
Authorizations
    26     4.10    
Notifications
    26     4.11    
Emergency Actions
    27  

 



--------------------------------------------------------------------------------



 



Operation and Maintenance Services Agreement   Page ii Big Stone II Power plant
  June 30, 2005  

                    4.12    
Cooperation in Financing
    28     4.13    
Cooperation Following Termination
    28     4.14    
Liens or Encumbrances
    29     4.15    
Authority Limitations
    29          
 
        ARTICLE V BUDGET AND OPERATING PLAN PROCEDURES     30          
 
          5.01    
Pre-Commercial Operation
    30     5.02    
Operations Period
    31          
 
        ARTICLE VI CONSIDERATION     32          
 
          6.01    
Compensation
    33          
 
        ARTICLE VII INSURANCE     33          
 
          7.01    
Provided by Owners
    33     7.02    
Provided by Operator
    34     7.03    
Premiums & Deductibles
    34     7.04    
Replacement Insurance By Operator
    35     7.05    
Replacement Insurance By Owner
    35          
 
        ARTICLE VIII INDEMNIFICATIONS     35          
 
          8.01    
Owners’ Indemnification
    35     8.02    
Operator Indemnification
    35     8.03    
Comparative Liability
    35     8.04    
Notice and Participation
    36     8.05    
Net Amount
    37          
 
        ARTICLE IX DEFAULTS & REMEDIES     37          
 
          9.01    
Operator Events of Default
    37     9.02    
Owners Events of Default
    38     9.03    
Procedure and Remedies
    38     9.04    
Operator Liability Limiting Events
    38     9.05    
Remedies Cumulative
    39          
 
        ARTICLE X LIABILITY LIMITATIONS     39          
 
          10.01    
No Consequential Damages
    39     10.02    
No Warranties or Guarantees
    39     10.03    
Assertion of Claims
    40          
 
        ARTICLE XI DISPUTE RESOLUTION     40          
 
          11.01    
Resolution By Coordination Committee
    40     11.02    
Continued Performance
    40          
 
        ARTICLE XII REPRESENTATIONS & WARRANTIES     40          
 
          12.01    
Of Each Party
    40          
 
        ARTICLE XIII MISCELLANEOUS     41          
 
          13.01    
Access
    41  

 



--------------------------------------------------------------------------------



 



Operation and Maintenance Services Agreement   Page iii Big Stone II Power plant
  June 30, 2005  

                    13.02    
Cooperation of the Parties
    42     13.03    
Force Majeure Event
    42     13.04    
Publicity Policy
    42     13.05    
Notices
    43     13.06    
Transfers & Assignments
    43     13.07    
Late Payments
    44     13.08    
Third-Party Beneficiaries
    45     13.09    
Title Passage
    45     13.10    
Relationship of Parties
    45     13.11    
Entire Agreement
    45     13.12    
Amendments
    45     13.13    
Governing Law
    45     13.14    
Consent to Jurisdiction
    45     13.15    
Waiver Of Trial By Jury
    46     13.16    
Severability
    46     13.17    
Waiver
    46     13.18    
Counterparts
    46     13.19    
Captions
    46          
 
        EXHIBIT A     48          
 
        SCHEDULE 1.04     50          
 
        SCHEDULE 4.01     51          
 
        SCHEDULE 5.02(b)(i)     62  

 



--------------------------------------------------------------------------------



 



Operation and Maintenance Services Agreement   Page 1 Big Stone II Power plant  
June 30, 2005  

Operation and Maintenance
Services Agreement
     THIS OPERATION AND MAINTENANCE SERVICES AGREEMENT (the “Agreement”) dated
as of June 30, 2005 (the “Effective Date”), by and among Central Minnesota
Municipal Power Agency, an agency incorporated under the laws of Minnesota
(“CMMPA”), Great River Energy, a cooperative corporation incorporated under the
laws of Minnesota (“GRE”), Heartland Consumers Power District, a consumers power
district formed and organized under the South Dakota Consumers Power District
Law (Chapter 49-35 of the South Dakota Codified Laws) (“Heartland”),
Montana-Dakota Utilities Co., a Division of MDU Resources Group, Inc., a
corporation incorporated under the laws of the State of Delaware
(“Montana-Dakota”), Otter Tail Corporation, a corporation incorporated under the
laws of Minnesota (“Otter Tail”), Southern Minnesota Municipal Power Agency, a
municipal corporation and political subdivision of the State of Minnesota
(“SMMPA”), and Western Minnesota Municipal Power Agency, a municipal corporation
and political subdivision of the State of Minnesota (“WMMPA”) (each an “Owner”
and collectively, the “Owners”) and Otter Tail, in its capacity as operator of
BSP I and/or BSP II (“Operator”). Each of the Owners and the Operator is
referred to herein individually as a “Party,” and collectively as the “Parties.”
RECITALS
     WHEREAS, Owners, for as long as they remain Owners, along with such other
Persons that from time to time may be Owners of BSP II, are the developers and
owners of the new, approximately 600 MW coal-fired electric generating plant in
Big Stone City, South Dakota known as BSP II (as such term is defined below);
and
     WHEREAS, Otter Tail owns fifty-three and nine-tenths percent (53.9%) of BSP
I (as such term is defined below) and currently operates BSP I for itself,
Montana-Dakota, and NorthWestern Corporation (formerly known as NorthWestern
Public Service Company), a corporation incorporated under the laws of the State
of Delaware, doing business as NorthWestern Energy (“NorthWestern”); and
     WHEREAS, on June 30, 2005, CMMPA, GRE, Heartland, Montana-Dakota,
NorthWestern, Otter Tail, SMMPA, and WMMPA entered into the Joint Facilities
Agreements (as such term is defined below); and
     WHEREAS, Owners believe that certain cost savings, efficiencies and
economies can be realized through the joint operation and maintenance of BSP I
and BSP II, and through the utilization of the experience and expertise which
Operator has obtained from its operation and maintenance of BSP I; and
     WHEREAS, Owners desire to retain Operator to provide the Services (as such
term is defined below) for BSP II, and Operator desires to perform the Services,
upon the terms and conditions set forth in this Agreement.

 



--------------------------------------------------------------------------------



 



Operation and Maintenance Services Agreement   Page 2 Big Stone II Power plant  
June 30, 2005  

     NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound by this
Agreement, the Parties covenant and agree as follows:
ARTICLE I
RULES OF CONSTRUCTION AND INTERPRETATION; DEFINED TERMS
     1.01 Rules of Construction. The capitalized terms listed in this Article
shall have the meanings set forth herein whenever the terms appear in this
Agreement, whether in the singular or the plural or in the present or past
tense. Other terms used in this Agreement but not listed in this Article shall
have meanings as commonly used in the English language and, where applicable, in
Prudent Utility Practice (as such term is defined below). Words not otherwise
defined herein that have well-known and generally accepted technical or trade
meanings are used herein in accordance with such recognized meanings. In
addition, the following rules of interpretation shall apply:

  (a)   The masculine shall include the feminine and neuter.     (b)  
References to “Appendices,” “Articles,” “Sections,” “Schedules” or “Exhibits”
shall be to appendices, articles, sections, schedules or exhibits of this
Agreement. Any references to “Appendices,” “Sections,” “Schedules,” or
“Exhibits” shall be deemed to mean, as applicable, as the same may be amended
from time to time in accordance with the provisions of this Agreement.     (c)  
This Agreement was negotiated and prepared by each of the Parties with the
advice and participation of counsel. The Parties have agreed to the wording of
this Agreement and none of the provisions hereof shall be construed against one
Party on the ground that such Party is the author of this Agreement or any part
hereof.     (d)   The Parties shall act reasonably and in accordance with the
principles of good faith and fair dealing in the performance of this Agreement.
Unless expressly provided otherwise in this Agreement, (i) where the Agreement
requires the consent, approval, or similar action by a Party, such consent or
approval shall not be unreasonably withheld, conditioned or delayed, and
(ii) wherever the Agreement gives a Party a right to determine, require, specify
or take similar action with respect to a matter, such determination,
requirement, specification or similar action shall be reasonable.

     1.02 Interpretation with the Joint Facilities Agreements. The Parties,
recognizing that they have entered into the Joint Facilities Agreements with
each other and NorthWestern:

  (a)   acknowledge that the terms of this Agreement are not binding upon
NorthWestern; and     (b)   notwithstanding any other provision in this
Agreement, nothing in the Joint Facilities Agreements (as such term is defined
below) shall alter or modify a Party’s rights, duties and obligations under this
Agreement. This Agreement shall

 



--------------------------------------------------------------------------------



 



Operation and Maintenance Services Agreement   Page 3 Big Stone II Power plant  
June 30, 2005  

not be construed to create any rights between the Parties and any Third Party,
except to the extent specifically provided herein.
     1.03 Interpretation with Participation Agreement. The Parties recognize
that they are contemporaneously entering into that certain Participation
Agreement dated as of June 30, 2005 (the “Participation Agreement”) which
defines, governs and controls the relationship between the Owners in connection
with their ownership of BSP II.
1.04 Defined Terms.
     In addition to definitions of other terms appearing elsewhere in this
Agreement, the following terms, when used herein, have the meanings specified:
     Additional Agreement: Shall mean:

  (a)   any contract, instrument or agreement; or     (b)   any amendment,
modification or supplement to, or restatement of, a Project Document; in either
case that (i) is entered into after the Effective Date, and (ii) may materially
affect Operator’s obligations or liabilities under this Agreement, the
performance of the Services, BSP II or the Joint Facilities.

     Affiliate(s): Shall mean with respect to any Person:

  (a)   any Person that directly or indirectly, controls or is controlled by or
is under common control with such Person; or     (b)   any Person that
beneficially owns or holds fifty percent (50%) or more of any class of voting
securities of such Person or owns or holds fifty percent (50%) or more of an
ownership interest (on a fully diluted basis) in such Person.

For the purposes of this definition, “control,” “controlled by,” and “under
common control with,” mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities or by contract or otherwise.
Notwithstanding the foregoing provisions, Operator and Owners (except with
regard to Otter Tail) shall not be deemed to be Affiliates of each other and any
Person that is otherwise an Affiliate of Operator shall not be deemed to be an
Affiliate of Operator for purposes of this Agreement to the extent such Person
is acting in its capacity as an Owner or as a Representative of an Owner.
     Agreement: Shall mean this Agreement, as amended from time to time.
     Applicable Law: Shall mean:

  (a)   any and all Laws enacted, issued or promulgated by a Governmental
Authority;     (b)   any and all orders, judgments, writs, decrees, injunctions,
Governmental Approvals or other decisions of a Governmental Authority; and    
(c)   any and all legally binding announcements, directives or published
practices or interpretations, regarding any of the foregoing in (a) or (b) of
this definition, enacted, issued or promulgated by a Governmental Authority;

 



--------------------------------------------------------------------------------



 



Operation and Maintenance Services Agreement   Page 4 Big Stone II Power plant  
June 30, 2005  

to the extent, for each of the foregoing in (a), (b) and (c) of this definition,
applicable to or binding upon (i) BSP II; (ii) a Party, its Affiliates, its
members, it partners or their respective Representatives, to the extent any such
Person is engaged in activities related to BSP II; or (iii) the property of a
Party, its Affiliates, its members, its partners or their respective
Representatives, to the extent such property is used in connection with BSP II
or an activity related to BSP II.
     Authorization: Shall mean any corporate, governmental or other license,
permit, approval, entitlement, allowance, franchise, or other authorization,
including Governmental Approvals, applicable to or binding upon:

  (a)   BSP II;     (b)   a Party, its Affiliates, its partners or their
respective Representatives, to the extent any such Person is engaged in
activities related to BSP II; or     (c)   the property of a Party, its
Affiliates, its partners or their respective Representatives, to the extent such
property is used in connection with BSP II or an activity related to BSP II.

     Bankruptcy: Shall mean with respect to a Person, any situation in which:

  (a)   such Person (i) applies for or consents to the appointment of, or the
taking of possession by, a trustee, receiver, custodian, liquidator or the like
of itself or of all or a substantial part of its property; (ii) admits in
writing its inability, or becomes generally unable, to pay its debts as such
debts become due; (iii) makes a general assignment for the benefit of its
creditors or takes any other similar action for the protection or benefit of its
creditors; (iv) commences a voluntary case under the Federal Bankruptcy Code;
(v) files a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, winding-up, composition or adjustment of
debts or other relief for debtors; or (vi) takes any action for the purpose of
effecting any of the foregoing; or     (b)   a proceeding or case is commenced
without the application or consent of such Person in any court of competent
jurisdiction, seeking (i) such Person’s liquidation, reorganization,
dissolution, winding-up, composition or readjustment of its debts or other
relief for its debtors; (ii) the appointment of a trustee, receiver, custodian,
liquidator or the like of such Person or of all or a substantial part of its
property under any law relating to bankruptcy, insolvency, reorganization,
winding-up, composition or adjustment of its debts or other relief for its
debtors; or (iii) a warrant of attachment, execution or similar process against
all or a substantial part of the assets of such Person; and such proceeding or
case shall continue undismissed, or any order, judgment or decree approving or
ordering any of the foregoing in (b) (i), (ii) or (iii) of this definition shall
be entered and continue unstayed and in effect, for a period of ninety (90) or
more days, or any order for relief against such Person shall be entered in an
involuntary case under the Federal Bankruptcy Code.

 



--------------------------------------------------------------------------------



 



Operation and Maintenance Services Agreement   Page 5 Big Stone II Power plant  
June 30, 2005  

     Benefits: Shall mean:

  (a)   time for which Operator’s employees are paid but during which they are
not actually working including, but not limited to, vacations, company holidays,
floating holidays, sick leave, jury duty, funeral leave, parental leave,
military leave, paid time off, weather-related limitations on work, rest
periods, standby pay, and any excused absences;     (b)   accrued vacations (for
which the employees have not yet been paid); provided, however, that such
amounts shall not be double-counted;     (c)   expenses of, and related to,
other reasonable and customary Benefits, including, but not limited to, employee
stock ownership plans, employee stock purchase programs, employee charitable
donation matching programs, education expense reimbursement programs, employee
assistance programs, adoption assistance, and employee interest free financing
programs;     (d)   pension plan expenses, post-retirement medical expenses and
long-term disability medical expenses, actuarially calculated per the guidelines
of FASB 87, FASB 106 and FASB 112, respectively, the cost of the employer’s
match of employees’ 401(k) contributions (per Operator’s company policy), and
any other retirement and post-retirement benefits, costs and expenses;     (e)  
the employer’s share of medical, vision, dental, accidental death and
dismemberment insurance, disability and life insurance benefits for Operator’s
employees and their dependents;     (f)   the employer’s share of Social
Security and Medicare tax and government mandated disability insurance,
unemployment insurance, and workers’ compensation insurance and benefits; and  
  (g)   without duplication, any benefits provided pursuant to collective
bargaining agreements.

     Blanket Easement Agreement: Shall mean that certain easement agreement
dated June 30, 2005 by and among the Parties and NorthWestern.
     BSP I: Shall mean the existing 450 MW coal-fired electric generating plant
located in Grant County, South Dakota, and owned by Otter Tail, NorthWestern and
Montana-Dakota.
     BSP Workforce: Shall mean those employees of Operator who perform work on
behalf of BSP II at BSP II.
     BSP II or Plant: Shall mean the new, approximately 600 MW coal-fired
electric generating plant to be located adjacent to BSP I, and owned jointly by
the Owners.
     BSP II Manuals: Shall mean, with respect to BSP II:

  (a)   the administrative policies and procedures manual(s);     (b)   the
operations and maintenance manual(s);

 



--------------------------------------------------------------------------------



 



Operation and Maintenance Services Agreement   Page 6 Big Stone II Power plant  
June 30, 2005  

  (c)   the safety manual(s);     (d)   the environmental compliance manual(s);
    (e)   the training manual(s);     (f)   the emergency response plan; and    
(g)   any other manuals or plans (except for accounting and operating records,
logs and reports) associated with operation and maintenance of BSP II or
performance of the Services that are, in either case, required by this
Agreement, Applicable Law or that are routinely prepared by Operator;

in each case as the same may be amended, supplemented or replaced from time to
time.
     Business Day: Shall mean any day other than Saturday, Sunday or a weekday
that is a legal holiday in the State of South Dakota.
     Capacity: Shall mean an electrical rating expressed in megawatts (MW).
     CMMPA: Shall have the meaning given to such term in the preamble to this
Agreement.
     Commencement Date: Shall mean the date, as set forth in a Notice prepared
by Owners and delivered to Operator in accordance with Section 2.01, on which
Operator assumes the full care, custody and control of the operation and
maintenance of BSP II.
     Commercial Operation: Shall mean that the Plant is operating and producing
Capacity and Energy on a continuous basis, and is delivering such Energy to the
Owners in accordance with Prudent Utility Practice and Applicable Law.
     Construction Contracts: Shall mean the contracts and agreements for the
construction of BSP II, including any transmission or other interconnection
facilities, that are duly authorized and executed.
     Default Budget: Shall mean, in the absence of an approved Operating Plan &
Budget for performing the Services due to a disagreement between the Parties,
the cost budget prepared by Operator in accordance with Section 5.02(c).
     Demobilization Costs: Shall mean the costs and expenses reasonably incurred
and paid or payable by Operator as a result of a suspension of the Services or a
termination of this Agreement as contemplated in Section 2.03(b), including,
without limitation, any cancellation or termination charges incurred by Operator
in accordance with any BSP II or Services related agreement to which Operator is
a party and that is not assigned to Owners.
     Demobilization Invoice: Shall mean the invoice for Demobilization Costs
prepared by Operator and submitted to Owners in accordance with Section 2.03(b).
     Dispute: Shall mean any controversy, dispute or claim between the Parties
in connection with, relating to, or arising out of this Agreement (including any
question regarding a controversy’s, dispute’s or claim’s existence, validity,
interpretation, or termination or the performance or non-performance of a Party)
that cannot be resolved informally by the Plant

 



--------------------------------------------------------------------------------



 



Operation and Maintenance Services Agreement   Page 7 Big Stone II Power plant  
June 30, 2005  

Manager and the Engineering and Operating Committee within seven (7) days of
such controversy, dispute or claim being brought to the attention of one Party
by another Party.
     Effective Date: Shall have the meaning given to that term in the preamble
to this Agreement.
     Emergency: Shall mean any condition or circumstance related to BSP I, BSP
II or the Joint Facilities that, in the reasonable opinion of Operator, requires
prompt action in order to avoid or mitigate personal injury, substantial
property damage, violation of an Applicable Law or any other material adverse
impact on BSP II, the Parties, any other Person, or the performance of the
Services.
     Energy: Shall mean energy having characteristics commonly known as three
phase alternating current, with a nominal frequency of sixty (60) Hertz, a
nominal voltage equivalent to that of Otter Tail’s or its successor’s
transmission system, and measured in kilowatt-hours (kWh) or megawatt-hours
(MWh).
     Engineering and Operating Committee or E&O Committee: Shall have the
meaning given to such terms in Section 3.01.
     Escalation Factor: Shall mean the Gross Domestic Product Implicit Price
Deflator as published routinely by the Bureau of Economic Analysis, U. S.
Department of Commerce, its successor or such other reasonably appropriate
indicator of inflation agreed to in writing by the Parties.
     FASB: Shall mean the Financial Accounting Standards Board or any successor
thereof.
     Final Expenses & Fees Invoice: Shall mean the invoice prepared by Operator
and submitted to Owners in the event of termination of this Agreement in
accordance with Section 2.03(a).
     Force Majeure Event: A cause or event beyond the reasonable control of, and
without the fault or negligence of the Party, including, without limitation, an
Emergency, act of God; flood, earthquake, hurricane, or tornado and the like;
sabotage; vandalism beyond that which could reasonably be prevented by a Party;
terrorism; war; riot; fire; explosion; blockade; insurrection; strike, slow down
or labor disruption (even if such could be resolved by conceding to the demands
of a labor group); and action or failure to take actions by any Governmental
Authority after the Effective Date (including, without limitation, the adoption
or change in any Law, but only if such action or failure to take action prevents
or delays performance) and the inability, despite due diligence, to obtain any
license, permit, or approval required by any Governmental Authority; provided,
however that an Owner’s action or failure to take any action if such Owner is a
Governmental Authority shall not be deemed a Force Majeure Event; provided,
however, that the occurrence of a Force Majeure Event shall not excuse or
relieve a Party from any payment obligations hereunder.
     Fully Loaded Wages: Shall mean the sum of the following: Wages + (Wages x
Labor Loading).
     Governmental Approvals: Shall mean any and all Authorizations issued or
granted by any Governmental Authority to BSP II or to any Party, its Affiliates,
its partners, its members or their

 



--------------------------------------------------------------------------------



 



Operation and Maintenance Services Agreement   Page 8 Big Stone II Power plant  
June 30, 2005  

respective Representatives in connection with such Person’s participation in any
activity related to BSP II.
     Governmental Authority(ies): Shall mean any federal, state, local or
municipal governmental body; any governmental, quasi-governmental, regulatory or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
policy, regulatory or taxing authority or power; any court or governmental
tribunal; any independent system operator, regional transmission organization,
reliability organization, or other regulatory body; in each case having
jurisdiction over any Owner, the Operator, the Project, Site, or the
transmission system to which either Plant is interconnected.
     GRE: Shall have the meaning given to such term in the preamble to this
Agreement.
     Heartland: Shall have the meaning given to such term in the preamble to
this Agreement.
     Indemnified Party: Shall mean any Person entitled to be indemnified
pursuant to this Agreement.
     Indemnifying Party: Shall mean the Party required to indemnify the
Indemnified Party pursuant to this Agreement.
     Joint Facilities: Shall mean those facilities identified as such in the
Joint Facilities Agreements.
     Joint Facilities Agreements: Shall mean that certain Big Stone I and Big
Stone II 2005 Joint Facilities Agreement dated as of June 30, 2005, by and among
CMMPA, GRE, Heartland, Montana-Dakota, NorthWestern, Otter Tail, SMMPA, and
WMMPA, a copy of which is attached hereto as Schedule 1.04., the Option to
Purchase Contract, and the Blanket Easement Agreement.
     Key Performance Indicators or KPIs: Shall mean those performance indicators
that the E&O Committee may use to measure the operating performance under this
Agreement, including, without limitation, those KPIs listed on
Schedule 5.02(b)(i) hereto.
     Labor Expenses: Shall mean:

  (a)   the Fully Loaded Wages of the BSP Workforce;     (b)   the Fully Loaded
Wages of Operator’s employees who are not members of the BSP Workforce who
provide services for the benefit of and directly attributable to BSP II, plus a
(*) thereon; and     (c)   all directly attributable, legitimate and verifiable
costs of administering the compensation and Benefit programs and any such other
costs and expenses relating to the employment or employment termination of the
BSP Workforce, but excluding any bonuses paid to the BSP Workforce (unless
required by a collective bargaining agreement).

     Labor Loading: Shall mean a percentage equal to the ratio of the total cost
of Benefits to the total Wages paid for all employees working in Operator’s
electric utility operations.

 



--------------------------------------------------------------------------------



 



Operation and Maintenance Services Agreement   Page 9 Big Stone II Power plant  
June 30, 2005  

     Laws: Shall mean any and all federal, state, and local statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
codes, plans, injunctions, permits, governmental agreements and governmental
restrictions of any Governmental Authority, whether now or hereafter in effect.
     Lender: Shall mean a Person providing financing or refinancing to any Owner
in connection with the development, construction, alteration, rehabilitation, or
working capital needs of BSP II.
     Lenders’ Consent: Shall have the meaning given to such term in
Section 4.12.
     Liability Limiting Event: Shall have the meaning given to such term in
Section 9.04.
     Losses: Shall mean, with respect to a Party, its Affiliates, its partners
or their respective Representatives, any and all costs, expenses, liabilities,
damages, injuries or other financial losses of any kind or nature, including
fines, penalties, claims, awards, judgments, demands, insurance deductibles,
court costs and reasonable attorneys’ fees, incurred by such Person.
     Manufacturers’ Recommendations: Shall mean the written instructions,
procedures and recommendations relating to the operation, maintenance and repair
of equipment used at BSP II which are issued by the manufacturer of such
equipment, and any revisions thereto, issued by the manufacturer, which:

  (a)   have been delivered to Operator;     (b)   are consistent with the
requirements, if any, of the insurance underwriters for BSP II; and     (c)  
have not been superseded by written agreement of Owners and Operator.

     MAPP: Shall mean the Mid-Continent Area Power Pool or any successor
thereof.
     Montana-Dakota: Shall have the meaning given to such term in the preamble
to this Agreement.
     Non-Recurring Operating Expenses: Shall mean Operating Expenses that do not
occur or are not expected to occur consistently at least once every year.
     Notice: Shall mean a written communication regarding:

  (a)   the occurrence of an event related to BSP II or the Joint Facilities;  
  (b)   the intent to take or omit to take any action related to BSP II or the
Joint Facilities;     (c)   a consent, approval or the request therefor;     (d)
  other similar type of communication related to BSP II or the Joint Facilities;
or     (e)   any other communication required to be given under this Agreement;

delivered, in each of the foregoing in (a), (b), (c), (d), and (e) of this
definition, by one Party to the other Party or to a Lender in accordance with
Sections 3.09 and 13.05 of this Agreement.

 



--------------------------------------------------------------------------------



 



Operation and Maintenance Services Agreement   Page 10 Big Stone II Power plant
  June 30, 2005  

     Notification Matrix: Shall mean the specific procedures for notifications
by Operator as required by Applicable Law and Section 4.10.
     On-Site Representative: Shall mean the individual designated by an Owner or
Owners in accordance with Section 3.11.
     Operating Expenses: Shall mean, without duplication, all properly
authorized and directly attributable BSP II costs and expenses incurred in
connection with Operator’s provision of Services in accordance with this
Agreement, including, without limitation:

  (a)   Labor Expenses, to the extent they are the result of direct, legitimate
and verifiable services provided for the benefit of BSP II;     (b)   costs and
expenses incurred in connection with the procurement and delivery of goods and
services from Third-Party Suppliers and the administration of procurement
contracts;     (c)   costs and expenses incurred in connection with reactive,
preventive and predictive maintenance and repairs;     (d)   costs incurred in
connection with capital improvements, additions, replacements and alterations;
however, all such costs shall be separately accounted for and reported to Owner
as capital improvements prepared pursuant to the Federal Energy Regulatory
Commission’s Uniform System of Accounts;     (e)   costs and expenses incurred
in connection with Emergencies, Force Majeure Events and Changes in Law;     (f)
  costs and expenses incurred in connection with the use or consumption of water
supply and telephone and other utility-related services;     (g)   costs and
expenses incurred in connection with ash and waste handling and disposal;    
(h)   costs and expenses incurred in connection with training the BSP Workforce;
    (i)   costs and expenses incurred in connection with obtaining, maintaining
and administering insurance protection, including, but not limited to, policy
premiums, deductibles, self-insured retentions, broker fees and claims
administration costs.     (j)   costs and expenses incurred in connection with
legal, accounting, engineering and other professional services;     (k)   costs
and expenses incurred in connection with Site security;     (l)   costs and
expenses incurred in connection with obtaining, maintaining, renewing, extending
and complying with Laws, Governmental Approvals and other Authorizations;

 



--------------------------------------------------------------------------------



 



Operation and Maintenance Services Agreement   Page 11 Big Stone II Power plant
  June 30, 2005  

  (m)   costs and expenses incurred pursuant to and within the limitations of
the Pre-Commercial Operation Operating Plan & Budget or the applicable Operating
Plan & Budget, as the case may be;     (n)   Permitted Overruns;     (o)   fines
paid by Operator relating to BSP II or the operations thereof that are not
caused by the Willful Action of the Operator;     (p)   the Operator Incentive;
    (q)   the obligations of the BSP II Owners pursuant to the Joint Facilities
Agreements;     (r)   taxes or assessments by Governmental Authorities,
including sales and gross receipts taxes, duties and levies, except for
Operator’s income taxes and any taxes or assessments that are levied directly
against any Owner; or     (s)   costs and expenses otherwise authorized by this
Agreement or approved by the Owners.

To the extent that any cost or expense described above benefits BSP I and/or the
Joint Facilities as well as BSP II, for the purposes of this Agreement such
costs shall be Operating Expenses to the extent they are allocated to BSP II by
the Joint Facilities Agreements or are otherwise legitimately allocable to BSP
II.
     Operating Plan & Budget: Shall mean the operating plan and cost budget for
performing the Services during the year specified in such plan and budget,
approved by Owners in accordance with Section 5.02(b).
     Operator: Shall have the meaning given to such term in the preamble to this
Agreement.
     Operator Event of Default: Shall have the meaning given to such term in
Section 9.01.
     Operator Incentive: Shall mean (*), as adjusted annually using the
Escalation Factor.
     Operator Indemnitee: Shall mean each of Operator and its respective
Representatives, who is entitled to indemnification by Owners in accordance with
Section 8.01.
     Option to Purchase Contract: Shall mean that certain option to purchase
contract dated June 30, 2005 by and among the BSP I Owners and Otter Tail, as
administrative agent on behalf of itself and the other BSP II Owners.
     Otter Tail: Shall have the meaning given to such term in the preamble to
this Agreement.
     Overdue Payment Rate: Shall mean the interest rate published in The Wall
Street Journal, Eastern edition, as the “prime rate” as of the date a payment
required by this Agreement to which the Overdue Payment Rate is applied is first
due and payable, plus an additional four percent (4%) per annum.
     Owner Indemnitee: Shall mean each of Owners, its partners and Affiliates,
and their respective Representatives, who is entitled to indemnification by
Operator in accordance with Section 8.02.

 



--------------------------------------------------------------------------------



 



Operation and Maintenance Services Agreement   Page 12 Big Stone II Power plant
  June 30, 2005  

     Owner(s): Shall mean those Persons designated as Owners under the
Participation Agreement.
     Owners Event of Default: Shall have the meaning given to such term in
Section 9.02.
     Participation Agreement: Shall have the meaning given to such term in
Section 1.03.
     Party or Parties: Shall have the meaning given to such term in the preamble
to this Agreement.
     Permitted Overrun(s): Shall mean any Operating Expense incurred in
accordance with Prudent Utility Practices that is in excess of the budget for
any given line item for such Operating Expenses as set forth in the
Pre-Commercial Operation Operating Plan & Budget.
     Person: Shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint-stock company, a business trust,
consumers powers district, cooperative, unincorporated association, government
or any subdivision thereof, or an organized group of individuals (whether
incorporated or not), or a receiver, trustee or other liquidating agent of any
of the foregoing in his capacity as such.
     Plant Manager: Shall mean that individual designated by Operator, in
accordance with Section 4.04, to act as the representative of Operator in
matters relating to this Agreement.
     Pre-Commercial Operation Operating Plan & Budget: Shall mean the operating
plan and cost budget for performing the Services during the Pre-Commercial
Operation Period approved by the Parties in accordance with Section 5.01(b).
     Pre-Commercial Operation Period: Shall mean the period beginning with the
date of approval of the Proposed Pre-Commercial Operation Operating Plan &
Budget and ending with and including the day prior to the date of Commercial
Operation.
     Project: Shall mean the undertaking of the Owners with respect to the
development and construction of BSP II as set forth in Section 2.01 of the
Participation Agreement.
     Project Documents: Shall mean any and all documents, agreements and
Governmental Authorizations, as such may be amended from time to time, in
accordance with their respective terms, related to the Plant and the Project.
     Proposed Operating Plan & Budget: Shall mean the proposed plan of
operations and cost budget for a specified year prepared by Operator and
submitted to Owners in accordance with Section 5.02(a).
     Proposed Pre-Commercial Operation Operating Plan & Budget: Shall mean the
proposed cost budget and plan for performing Services during the Pre-Commercial
Operation Period prepared by Operator and submitted to Owners in accordance with
Section 5.01(a).
     Prudent Utility Practice: Shall mean any of the practices, methods or acts
required by Applicable Law, the National Electric Safety Code, the Midwest
Independent Transmission System Operator, Inc., any other applicable regional
transmission organization, the North American Electric Reliability Council, or
the successors of any of them, whether or not a Party is a member thereof, or
otherwise engaged in or approved by a significant portion of the utility

 



--------------------------------------------------------------------------------



 



Operation and Maintenance Services Agreement   Page 13 Big Stone II Power plant
  June 30, 2005  

electric generation industry during the relevant time period or any of the
practices, methods and acts that in the exercise of reasonable judgment in light
of the facts known at the time the decision was made, could have been expected
to accomplish the desired result at a reasonable cost consistent with good
business practices, reliability, safety and expedition. Prudent Utility Practice
is not intended to be limited to the optimum practice, method or act to the
exclusion of all others, but rather to be acceptable practices, methods or acts
generally accepted in the Upper Midwest region.
     Reasonable Efforts: Shall mean a level of effort which, in the exercise of
reasonable judgment in the light of facts or circumstances known, or which
should reasonably be known, at the time a decision is made, can be expected by a
reasonable Person to accomplish the desired result in a manner consistent with
Prudent Utility Practice.
     Representative: Shall mean, with respect to a Party, any principal,
shareholder, director, officer, employee or agent of such Party or its
Affiliates, but only to the extent, in each case, such individual is engaged in
the fulfillment of an obligation under this Agreement and is fulfilling such
obligation in his or her capacity as a principal, shareholder, member, director,
officer, employee or agent of such Party or its Affiliate.
     Services: Shall mean the obligations of Operator as set forth in this
Agreement.
     Site: Shall mean the real property on which BSP II and the Joint Facilities
are located, together with any easements, leases, licenses, option rights,
rights-of-way, and other rights used in connection with BSP II.
     SMMPA: Shall have the meaning given to such term in the preamble to this
Agreement.
     Successor Operator: Shall mean the Person engaged by the Owners to operate
BSP II upon the termination of this Agreement.
     Term: Shall have the meaning given to such term in Section 2.01 of this
Agreement.
     Third Party(ies): Shall mean any Person other than a Party or an Affiliate
of a Party.
     Third-Party Supplier: Shall mean any Person other than Operator and its
Affiliates engaged by Operator to perform any portion of the Services, including
supplying goods, in accordance with this Agreement.
     Third-Party Losses: Shall mean, with respect to a Person other than a Party
and their respective Affiliates, any and all claims by such Person for any and
all costs, expenses, liabilities, damages, injuries or other financial losses of
any kind or nature, including fines, penalties, claims, awards, judgments,
demands, insurance deductibles, court costs and attorneys’ fees.
     Trust Account: Shall mean the segregated trust account already established
by Operator, in accordance with Section 3.05, for the payment of Operating
Expenses.
     Trust Account Deposit: Shall have the meaning given to such term in
Section 3.05.
     Wages: Shall mean all wages and salaries for all time worked by Operator’s
employees, as contemplated by this Agreement, including, but not limited to,
overtime and other wage premiums.

 



--------------------------------------------------------------------------------



 



Operation and Maintenance Services Agreement   Page 14 Big Stone II Power plant
  June 30, 2005  

     Willful Action: Shall mean any act or omission of a Party (including an
Owner acting as Operator), done or not done, at the direction of its directors,
a corporate officer or Plant Manager in respect of the matter involved, which:

  (a)   is knowingly or intentionally done or not done with conscious
indifference to the consequences, or with the expectation that injury or damage
to other Owners or any other Person would, or would be reasonably likely to,
result therefrom, which results in a material breach of any provision of this
Agreement; or     (b)   is determined by final judgment or decree of a court
having jurisdiction, to be a material default under this Agreement, and occurs
or continues beyond the time specified in such judgment or decree for curing
such default, or if no time to cure is specified therein, occurs or continues
beyond a reasonable time to cure such default.

     WMMPA: Shall have the meaning given to such term in the preamble to this
Agreement.
ARTICLE II
TERM & TERMINATION
     2.01 Term. The term of this Agreement shall begin on the Effective Date and
shall continue for twenty (20) years after the first day of Commercial Operation
unless terminated earlier in accordance with the terms hereof (the “Term”).
Owners shall deliver to Operator a Notice not later than sixty (60) days prior
to the Commencement Date.
     2.02 Suspension or Termination.

  (a)   By Owners.

  (i)   Owners may terminate this Agreement in accordance with Section 9.03
following an Operator Event of Default.     (ii)   Owners may terminate this
Agreement in the event a Force Majeure Event that prevents operation of the
Plant for a period of twelve (12) months or more; provided that Owners deliver a
Notice of termination to Operator at least sixty (60) days prior to the
effective date of such termination.     (iii)   Owners may terminate this
Agreement for (*); provided that Owners deliver a Notice of termination to
Operator at least one hundred eighty (180) days prior to the effective date of
such termination; and provided further, that Owners may not terminate this
Agreement (*).     (iv)   If the Plant becomes incapable of operation at any
time after it commences Commercial Operation, and the Plant cannot reasonably be
expected to recommence operations for a period of twelve (12) months or longer,
then Owners may require that Operator suspend performance of all or any portion
of the Services for such period, by delivering a Notice to Operator of such
suspension. In such event, Operator shall be relieved of any obligation to
perform the suspended Services during the period of

 



--------------------------------------------------------------------------------



 



Operation and Maintenance Services Agreement   Page 15 Big Stone II Power plant
  June 30, 2005  

suspension; provided that if such suspension follows an Operator Event of
Default, such suspension shall not relieve Operator of any liability to Owners
resulting from such Operator Event of Default.

  (b)   By Operator.

  (i)   Operator may terminate this Agreement in accordance with Section 9.03
following an Owners Event of Default.     (ii)   Operator may suspend
performance of the Services following an Owners Event of Default. Such
suspension shall not relieve Owners of any liability to Operator resulting from
such Owners Event of Default. The suspension shall end after the default is
cured.     (iii)   Operator may terminate this Agreement (*).

     2.03 Suspension and Termination Payments.

  (a)   Expenses and Fees.

  (i)   If this Agreement is terminated for any reason before the first date of
Commercial Operation, then, no later than sixty (60) days following such
termination, Owners shall, without duplication of any amounts otherwise paid in
accordance with this Agreement: (A) pay to Operator a sum equal to four
(4) months of Fully Loaded Wages of Operator’s employees who provide services
exclusively for the benefit of BSP II, and (B) pay to any other Owner a sum
equal to four (4) months of wages and benefits of any of such Owner’s employees
who have been authorized to work exclusively for the benefit of BSP II.     (ii)
  Not later than sixty (60) days following termination of this Agreement for
whatever reason, Operator shall submit to Owners the Final Expenses & Fees
Invoice which shall describe, in detail and with supporting documentation
reasonably acceptable to Owners and without duplication of any amounts in any
other invoice prepared in accordance with this Agreement, the following:

  (1)   any and all Operating Expenses that: (A) were incurred by Operator in
accordance with this Agreement, (B) were paid or are payable by Operator using
other than Owners’ funds (including such funds that have been deposited in the
Trust Account) and (C) were not previously reimbursed by Owners;     (2)   any
Operator Incentive due to Operator and accrued prior to termination of this
Agreement which has not previously been paid by Owners;     (3)   any and all
reasonable costs and expenses incurred by Operator in connection with the
performance of its termination cooperation obligations as set forth in
Section 4.13;

 



--------------------------------------------------------------------------------



 



Operation and Maintenance Services Agreement   Page 16 Big Stone II Power plant
  June 30, 2005  

  (4)   any and all amounts due from Operator to Owners pursuant to this
Agreement, which amounts shall be offset against amounts due Operator; and    
(5)   any damages determined by Operator to be due to Operator by reason of an
Owners Event of Default or, if such amount cannot then be determined, such
amounts as Operator estimates are likely to be due to Operator as damages by
reason of such Owners Event of Default.

  (iii)   Not later than thirty (30) days after receiving the Final Expenses &
Fees Invoice, Owners shall pay to Operator in immediately available funds the
total amount due, as such amount is set forth in the Final Expenses & Fees
Invoice; provided, however, that any disputed amounts shall be deposited into
the Trust Account, pending resolution of any such Dispute. Any Dispute regarding
the Final Expenses & Fees Invoice shall be resolved pursuant to Article XI of
this Agreement.

  (b)   Demobilization. Not later than one hundred eighty (180) days after (i)
suspension of the Services by Owners; or (ii) termination of this Agreement for
any reason other than in accordance with Section 9.01 for an Operator Event of
Default; Operator shall submit to Owners the Demobilization Invoice which shall
describe the Demobilization Costs in detail and with supporting documentation
reasonably acceptable to Owners. Not later than thirty (30) days after receiving
the Demobilization Invoice, Owners shall either dispute the Demobilization
Invoice or pay to Operator in immediately available funds the total amount of
the Demobilization Costs, as such amount is set forth in the Demobilization
Invoice. Any Dispute regarding the Demobilization Invoice shall be resolved
pursuant to Article XI. Operator agrees to cooperate with and support Owners
after termination of this Agreement per the requirements of Section 4.13 of this
Agreement.

     2.04 Surviving Provisions. The termination of this Agreement shall not
affect any rights or obligations which have arisen or accrued before such
termination. In addition, the provisions of (a) Articles VIII, IX, X, XI, and
XII and Sections 2.03, 3.11, 13.10, 13.11, and 13.13, shall each survive such
termination indefinitely; and (b) Sections 3.10 and 13.04, shall each survive
for a period of five (5) years following the date of such termination.
ARTICLE III
OWNERS’ RIGHTS & RESPONSIBILITIES
     3.01 Engineering and Operating Committee. The Engineering and Operating
Committee established pursuant to the Participation Agreement (the “Engineering
and Operating Committee” or “E&O Committee”) shall be authorized to act for and
on behalf of Owners in all matters concerning this Agreement. Owners shall be
bound by the communications, directions, requests and decisions made by the
Engineering and Operating Committee. Owners shall deliver

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 17
Big Stone II Power Plant
  June 30, 2005
 

to Operator a Notice of the identity of the members of the Engineering and
Operating Committee and the alternates thereto along with general contact
information.
     3.02 Documents. Owners shall supply to Operator true and accurate copies of
(a) the Project Documents and (b) any other documents, materials, records,
accounts reports and other information related to BSP II in the possession of,
or reasonably available to, Owners that (i) arose from, is related to or is the
result of the process of obtaining and maintaining Authorizations and that is
useful for identifying, interpreting and establishing the manner of compliance
with Applicable Law with respect to the performance of the Services or (ii) in
Owner’s reasonable discretion is otherwise necessary or desirable for the
performance of the Services in accordance with this Agreement.
     3.03 Utilities. Operator shall procure, or cause to be procured, as an
Operating Expense, all potable water, wastewater discharge service and telephone
and data services required to perform the Services in accordance with this
Agreement. Such utility services will be procured as per policies established by
the Engineering and Operating Committee.
     3.04 Fuel and Fuel Transportation. Operator shall assist the E&O Committee
with respect to the procurement of fuel transportation and all types of fuel
used in the operation of BSP II, including coal and fuel oil. Fuel and fuel
transportation will be procured at the direction of the E&O Committee, and in
accordance with fuel procurement policies established by the Engineering and
Operating Committee from time to time. It is contemplated that the E&O Committee
may establish a subcommittee for this purpose. All fuel, whether obtained for
prompt consumption or for reserves, shall be the property of the Owners. The
cost of fuel purchased, including the cost of transportation, shall be an
Operating Expense.
     3.05 Trust Account. Operator, on behalf of the Owners, has caused the Trust
Account to be established in the name of Owners with a financial institution
agreed to by Owners. The Plant Manager and certain other individuals designated
by Operator with the prior concurrence of the Engineering and Operating
Committee shall be authorized to direct the trustee of the Trust Account to make
withdrawals from the Trust Account for the sole purpose of making Operating
Expense payments. Any interest earned on funds in the Trust Account shall be
deposited into the Trust Account and shall accrue to the benefit of Owners.
Owners shall make payments into the Trust Account (each such deposit, a “Trust
Account Deposit”), as provided for in the Participation Agreement.
     3.06 Authorizations. Owners shall obtain, renew or extend, as required, all
Authorizations required for the performance of the Services except for those
Authorizations which must be obtained by or in the name of Operator. Operator
shall comply with all of the requirements of such Authorizations except for
those requirements that can only be complied with by Owners.
     3.07 Fines & Penalties. Owners shall pay all charges, fees, fines or
penalties assessed by any Governmental Authority against BSP II, the Operator,
or its Affiliates, or their respective Representatives, except those caused by
the Willful Action of Operator.
     3.08 Additional Agreements. Owners shall deliver to Operator a Notice of
any Additional Agreement. Upon delivery of such Notice of Additional Agreement,
Operator shall

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 18
Big Stone II Power Plant
  June 30, 2005
 

comply with the requirements of the applicable provisions of the Additional
Agreement in the performance of the Services, unless compliance would require
Operator to act in contradiction to this Agreement. Owners shall make any such
amendments to the then applicable Operating Plan & Budget that is required by
any such Additional Agreement.
     3.09 Notifications. Upon obtaining knowledge thereof, Owners shall as soon
as practicable, but no later than five (5) Business Days after obtaining such
knowledge, deliver to the Operator a Notice of the following:

  (a)   any litigation, claim, Dispute, action or proceeding concerning BSP II,
Operator, its Affiliates or the Services, which is either pending or threatened
and material;     (b)   any refusal, or material threat of refusal, to grant,
renew, or extend, or any pending litigation, claim, Dispute, action or
proceeding that might, in the reasonable opinion of Owners, affect the granting,
renewal or extension of any Authorization;     (c)   any incident requiring
notification of any Governmental Authority in accordance with Applicable Law;  
  (d)   any notice from any Governmental Authority of any non-routine inspection
of BSP II; and     (e)   any other event or circumstance that could be expected,
in the reasonable opinion of Owners, to have a material adverse effect on BSP
II, Operator or the performance of the Services.

     3.10 Audits. Owners (either directly or through a Third Party retained by
Owners) shall be entitled to review and audit all:

  (a)   records and reports prepared by Operator in accordance with this
Agreement;     (b)   withdrawals by the trustee, at the direction of the
Operator, from the Trust Account;     (c)   amounts paid by Operator directly,
or as an agent of Owners, in accordance with this Agreement;     (d)   payroll
and employee compensation records for the BSP Workforce and any Operator
employees that allocate time to BSP II that are not members of the BSP
Workforce;     (e)   records, reports and accounts relating to costs and
expenses incurred by Operator or its Affiliates in connection with BSP I and the
Joint Facilities; and     (f)   all other information regarding costs incurred
by or allocated to BSP II;

together with any supporting documentation. Any such audit, if conducted on
behalf of all Owners, shall be at the Owners’ expense. If, pursuant to such
review and audit, it is determined that any amount previously withdrawn from the
Trust Account or paid by Operator directly, or as an agent of Owners, was done
so in breach of this Agreement, Owners may submit a claim to Operator indicating
the amount of the challenged withdrawal or payment and the reasons for such

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 19
Big Stone II Power Plant
  June 30, 2005
 

challenge. Operator shall, not later than thirty (30) days after receiving
Notice of such claim, pay Owners in immediately available funds an amount equal
to that portion of the challenged withdrawal or payment not disputed by Operator
in good faith plus the Overdue Payment Rate times the period of time such
overpayment was retained by the Operator. Unless otherwise instructed by Owners,
Operator shall keep all such financial records in a safe and secure place until
such time as the Owners may determine that such records may be disposed of. Any
Owner’s failure to audit or review the BSP II records for any year does not
eliminate Owner’s right to audit or review these records in subsequent years or
Owner’s right to reimbursement for amounts withdrawn from the Trust Account in
breach of this Agreement for that year. Any Owner’s failure to detect amounts
withdrawn from the Trust Account in breach of this Agreement during an audit or
review does not eliminate Owner’s right to future reimbursements for such
amounts.
     3.11 On-Site Owner Representative. The Owners (or any one or more of them)
may designate an individual to be such Owners’ (or Owner’s) On-Site
Representative. In no event, however, shall the Owners designate more than one
On-Site Representative at any one time. The Owner or Owners electing to have an
On-Site Representative shall be responsible for all costs associated with
supporting such On-Site Representative, including but not limited to all costs
relating to the On-Site Representative’s salary, benefits, overhead, and
insurance. The Operator may, in its sole discretion, assign the On-Site
Representative tasks and projects that are commensurate with the skills of the
On-Site Representative with the goal of utilizing the On-Site Representative as
an efficient resource at the Plant. An On-Site Representative shall have no
independent authority to direct any activities at the Plant, unless expressly
directed or assigned to do so by the Operator. The On-Site Representative shall
be permitted full access to all Plant operations, to observe Plant operations
and maintenance, and attend meetings of Plant personnel related to construction,
operation or maintenance of the Plant; provided that the On-Site Representative
complies with all Plant safety practices and does not interfere with Plant
construction, operations or maintenance. Nothing herein shall require the
Operator to provide to the On-Site Representative any private employee
information or other information to which the Owners would not otherwise be
entitled pursuant to this Agreement. The On-Site Representative shall, at his or
her sole discretion, report information about construction, operation,
maintenance, and other activities at the Plant to the Owner(s) that have so
designated the On-Site Representative. An Owner requesting an On-Site
Representative and the Operator shall enter into such other agreements as are
reasonably requested by Operator to implement this provision.
     3.12 Operation by Owners. In the event, for a period exceeding twenty-four
(24) consecutive hours, Operator fails to operate BSP II at all or substantially
all of its full Capacity in breach of this Agreement or as a result of a strike
or other form of labor action by the BSP Workforce, Owners shall have the right
to (a) assume care, custody and control for operation and maintenance of BSP II
and (b) retain such other Persons as Owners, in their reasonable discretion,
deem necessary or advisable for such purposes. Owner shall permit Operator to
resume the operation and maintenance of BSP II when such breach has been cured
or such strike or labor action has been settled, and Operator is capable of
resuming the operation and maintenance of BSP II in accordance with this
Agreement.
     3.13 Monthly Financial Statements. Operator shall provide the following
financial statements to the Owners on a monthly basis, prepared pursuant to the
Federal Energy Regulatory Commission’s Uniform System of Accounts:

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 20
Big Stone II Power Plant
  June 30, 2005
 

  (a)   BSP II balance sheet;     (b)   statement of expenses for each month and
year-to-date, including a comparison to budget and explanation of significant
variances;     (c)   statement of cash flows; and     (d)   any other reasonable
information requested by the Owners.

ARTICLE IV
OPERATOR RIGHTS & RESPONSIBILITIES
     4.01 Scope of Services.

  (a)   Operator shall perform the Services in accordance with this Agreement.
The Services shall include:

  (i)   staffing, training, directing, supervising and otherwise managing the
BSP Workforce personnel as required to operate and maintain and perform the
Services in accordance with this Agreement;     (ii)   performing routine
preventive and corrective maintenance of the equipment at BSP II to optimize
equipment reliability and availability and minimize maintenance cost;     (iii)
  implementing and maintaining a spare parts inventory control system;     (iv)
  directing and supervising the work of Operator’s Affiliates engaged by
Operator to perform any portion of the Services;     (v)   procuring in its own
name, or in the name of Owners as Owners’ agent, all fuel, goods and services
required to perform the Services in accordance with this Agreement;     (vi)  
developing coal receipt and measurement procedures;     (vii)   coordinating the
activities of Third-Party Suppliers, including administering procurement
agreements;     (viii)   performing such other services or doing such other work
as described in the Pre-Commercial Operation Operating Plan & Budget, the
applicable Operating Plan & Budget, or as Owners may otherwise reasonably
request;     (ix)   providing such periodic reports regarding any aspect of BSP
II as are reasonably requested by the Engineering and Operating Committee
(including, without limitation, personnel records of Operator’s employees who
are or have provided services at BSP II, so long as such disclosure does not
violate Applicable Law or any collective bargaining agreement governing such
employee’s employment relationship with Operator (it being understood that such
personnel records may be redacted by Operator

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 21
Big Stone II Power Plant
  June 30, 2005
 

      to remove any personally identifiable information such as names, Social
Security Numbers and the like));     (x)   performing all other work necessary
to operate and maintain BSP II; and     (xi)   if it occurs during the Term,
retiring the Plant.

  (b)   During the Pre-Commercial Operation Period, the Services shall also
include:

  (i)   coordinating and providing general direction of work on the Project;    
(ii)   administering and enforcing the Owners’ rights under the Construction
Contracts;     (iii)   scheduling and conducting monthly progress meetings and
reports for the Engineering and Operating Committee to address procedures,
progress, problems, contractual issues, change orders and scheduling milestones
related to the Project;     (iv)   reviewing and approving monthly progress
estimates and requests by the construction contractors, auditing quality control
programs and monitoring construction safety programs;     (v)   obtaining or
assisting the construction contractor in obtaining all necessary construction
and building permits;     (vi)   upon notification by any construction
contractor that it has achieved a milestone for its work or a designated portion
thereof, verifying that such event has occurred in accordance with the terms of
the applicable Construction Contract, informing the construction contractor of
any incomplete or unsatisfactory items and, when appropriate or required, obtain
the Engineering and Operating Committee’s consent to approve completion of such
milestone;     (vii)   preparing and delivering to Owners, for comments and
approval, the Proposed Pre-Commercial Operation Operating Plan & Budget;    
(viii)   reviewing the Project Documents and preparing and delivering to Owners,
for comments and approval, a written description of the practices and procedures
required to perform the Services in a manner that is consistent with the
requirements of the Project Documents;     (ix)   preparing, reviewing and
amending, as needed, and delivering to Owners, for comments, the BSP II Manuals;
    (x)   preparing and delivering to Owners the Notification Matrix;     (xi)  
preparing and delivering to Owners, for comments and approval, the Proposed
Operating Plan & Budget for the first year of the Term;     (xii)   staffing the
BSP Workforce in accordance with this Agreement and the Pre-Commercial Operation
Operating Plan & Budget;

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 22
Big Stone II Power Plant
  June 30, 2005
 

  (xiii)   training the BSP Workforce in accordance with the BSP II Manuals;    
(xiv)   participating in the commissioning, start-up and testing of BSP II;    
(xv)   procuring environmental allowances as per the Agreement of Representation
attached hereto as Schedule 4.01; and     (xvi)   conducting testing and
maintaining MAPP accreditation of the Plant.

  (c)   The Operator shall have the authority to enter into agreements and to
execute documents for expenditures authorized under this Agreement, on behalf of
the Owners for transactions involving less than Five Hundred Thousand Dollars
($500,000). Agreements in excess of such amounts must be approved in advance by
the Engineering and Operating Committee. Agreements for expenditures that are
part of an approved budget shall be deemed to be approved for purposes of this
Section 4.01(c).

     4.02 Operational Standards. Operator shall perform the Services in
accordance with:

  (a)   all Applicable Laws and Authorizations;     (b)   this Agreement,
including the operational principles (which shall be developed before Commercial
Operation) established by the Engineering and Operating Committee;     (c)   the
BSP II Manuals;     (d)   the Pre-Commercial Operation Operating Plan & Budget
or the applicable Annual Operating Plan & Budget;     (e)   Prudent Utility
Practice;     (f)   the requirements, if any, of the insurer insuring BSP II
(including BSP II’s share of the Joint Facilities) and the Parties in connection
with their BSP II-related activities;     (g)   Manufacturers’ Recommendations;
    (h)   the requirements of the Project Documents; and     (i)   any other
reasonable request made by Owners.

     4.03 Personnel.

  (a)   All individuals employed by Operator or its Affiliates to perform the
Services shall be qualified to perform the duties to which they are assigned.
Such qualifications shall include the possession and maintenance of any
individual or personal licenses or permits required by Applicable Law. Operator
shall not adversely discriminate against BSP II, in the assignment of BSP
Workforce personnel, and Operator shall establish a rotation system to ensure
that BSP I, BSP II, and the Joint Facilities receive equitable treatment with
respect to the assignment of BSP Workforce personnel.

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 23
Big Stone II Power Plant
  June 30, 2005
 

  (b)   Operator shall have the sole right and responsibility to manage labor
relations and determine working hours, employee benefits, rates of compensation
and all other personnel-related matters.     (c)   Operator shall only charge
Labor Expenses to the Owners, to the extent they represent direct, legitimate
and verifiable services for the benefit of BSP II, and Operator shall cause each
member of the BSP Workforce and any other applicable personnel to maintain time
reports in sufficient detail to verify the actual time worked in connection with
BSP II and any applicable Joint Facilities.

     4.04 Plant Manager. Not later than thirty (30) days after the Effective
Date, Operator shall appoint an individual as the Plant Manager. Operator’s
selection of the initial Plant Manager, and all subsequent Plant Managers, shall
be subject to the approval of the Owners, which shall not be unreasonably
withheld. The Plant Manager shall (a) be authorized to act for and on behalf of
Operator in all matters concerning performance of the Services and (b) direct
and manage Operator’s resources in the performance of the Services. Operator
shall be bound by the communications, directions, requests and decisions made by
the Plant Manager; provided that the Plant Manager shall have no authority to
amend or waive any provision of this Agreement. Operator shall also designate at
least one alternate to the Plant Manager who shall, at all times, act as the
Plant Manager in the unavailability of the Plant Manager. Operator shall deliver
to Owners a written Notice of the identity of the Plant Manager and the
alternates thereto along with specific instructions as to how each such
individual can be reached at all times.
     4.05 Training. Subject to the limitations of the Pre-Commercial Operation
Operating Plan & Budget or the applicable Operating Plan & Budget and this
Agreement, Operating Expenses shall include costs and expenses incurred by
Operator in connection with training the BSP Workforce for their duties in
connection with BSP II, including costs of Third-Party Suppliers engaged by
Operator in connection with such training programs.

  (a)   Initial Training. During the Pre-Commercial Operation Period, Operator
shall conduct an initial training program to prepare the BSP Workforce
participants for performing the Services in accordance with this Agreement.
Wherever reasonably practicable, such initial training program shall be
conducted in conjunction with the manufacturer of the major equipment
incorporated as part of BSP II.     (b)   Ongoing Training. Following the
initial training provided in accordance with Section 4.05(a), Operator shall
offer an ongoing training program for the BSP Workforce participants which shall
be described in greater detail in the BSP II Manuals. This training program
shall include an orientation element and emphasize, among other things, safety,
environmental compliance, operation and maintenance skills and the fundamental
economics of BSP II.

     4.06 Procurement.

  (a)   General. All goods and services required for performance of the Services
in accordance with this Agreement that the BSP Workforce personnel and other
Operator personnel are either unavailable or unqualified to supply directly,
shall be procured by Operator in accordance with this Agreement. All such

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 24
Big Stone II Power Plant
  June 30, 2005
 

procurements shall also be in accordance with and subject to the limitations of
the Pre-Commercial Operation Operating Plan & Budget or the applicable Operating
Plan & Budget. Operator shall include in the Pre-Commercial Operation Operating
Plan & Budget and each Operating Plan & Budget:

  (i)   a brief description of all major goods and services to be procured
during the period covered by the Pre-Commercial Operation Operating Plan &
Budget or the applicable Operating Plan & Budget;     (ii)   a list of
previously qualified and pre-approved Third-Party Suppliers; and     (iii)  
standard terms and conditions for the procurement of goods and services from
Third-Party Suppliers.

      Operator shall prepare and include, as part of each supply agreement,
specifications and other terms and conditions, including, if deemed appropriate
by Operator, minimum performance and warranty requirements.     (b)   Operator
Affiliate Supply Agreements. All goods and services supplied by an Affiliate of
Operator shall be supplied in accordance with a written agreement between
Operator and the supplier. All such supply agreements shall be subject to the
approval of Owners.     (c)   Competitive Bids. Operator shall prepare a written
request for bids for each procurement of goods or services with a term greater
than one (1) year or an estimated purchase price and contract value in excess of
an amount set by the Engineering and Operating Committee from time to time. Such
requests shall include:

  (i)   the minimum specification requirements;     (ii)   the terms and
conditions of the supply agreement;     (iii)   a request for a quotation for
providing the requested goods or services; and     (iv)   a request for the
Third-Party Supplier’s qualifications and experience.

      Operator shall evaluate all responses and select the successful bidder.
Prior to the execution thereof, Operator shall obtain Owners’ approval for each
expenditure with a value in excess of Five Hundred Thousand Dollars ($500,000).
        For all expenditures requiring Owners’ prior approval, Operator shall
prepare a summary of the responses to Operator’s request for bids and a
description of the terms and conditions of the supply agreement to the extent
such terms and conditions are materially different than the standard terms and
conditions as set forth in this Agreement or contained within the applicable
Operating Plan & Budget.     (d)   Supply Agreement Administration. Operator
shall administer all agreements for the supply of goods and services procured by
Operator in accordance with this Section 4.06, including:

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 25
Big Stone II Power Plant
  June 30, 2005
 

  (i)   scheduling and coordinating the work, including the delivery of goods;  
  (ii)   inspecting all goods and services for compliance with the supply
agreement specifications and other terms and conditions;     (iii)   enforcing
material supply agreement terms and conditions, including warranty provisions;
and     (iv)   advising Owners of any potential material claims against a
Third-Party Supplier for such Third-Party Supplier’s failure to perform in
accordance with such supply agreement, and assisting Owners in investigating,
pursuing, preserving and litigating or arbitrating, if necessary, such claims.

  (e)   Supplier Invoices. Operator shall promptly review and approve invoices
from Third-Party Suppliers. Operator shall endeavor to resolve any Third-Party
Supplier invoice conflicts or errors as quickly as is reasonably practicable.  
  (f)   Supplier Insurance. Prior to any Third-Party Supplier beginning work at
BSP II, Operator shall obtain certificates that verify the existence of
insurance protection required by the applicable supply agreement. Operator shall
arrange for transportation insurance to cover the replacement value of any goods
damaged or lost during the transportation of such goods to the Site to the
extent such insurance protection is not provided by the supplier or shipper of
such goods.     (g)   Emergencies. Nothing in this Section 4.06 shall be deemed
to limit Operator’s rights or obligations to respond to Emergencies as set forth
herein or to restrict Operator’s ability to contract directly, or indirectly as
Owners’ agent, for goods or services required for responding to an Emergency.

     4.07 Records and Reports.

  (a)   Financial. Operator shall maintain complete and accurate financial
records of all costs, including expenses, associated with performing the
Services. Operator shall prepare and deliver to Owners detailed financial
reports in a form and at intervals requested by Owners. Operator shall keep all
such financial records in a safe and secure place until such time as the Owners
may determine that such records may be disposed of and shall make such records
available to Owners for inspection, audit and copying at reasonable times and as
set forth in Section 3.10.     (b)   Performance. Operator shall maintain
accurate written (or electronic) records of the performance of BSP II, including
records associated with operation and maintenance, environmental compliance and
safety incidents as are required by Applicable Law. Operator shall prepare and
deliver to Owners performance reports in a form and at reasonable intervals
requested by Owners. Operator shall keep all performance-related records in a
safe and secure place until such time as the Owners may determine that such
records may be disposed of and shall make such records available to Owners for
inspection, audit and copying at reasonable times and as set forth in
Section 3.10.

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 26
Big Stone II Power Plant
  June 30, 2005
 

  (c)   As-Built Plans & Specifications. Operator shall maintain in a safe and
secure place BSP II as-built plans and specifications and the plans and
specifications for major modifications or additions to the Facilities. The
As-Built Plans and Specifications are the property of Owners and shall remain at
the Facility upon termination of this Agreement.

     4.08 BSP II Manuals. Operator shall, from time to time, amend the BSP II
Manuals to reflect changes to BSP II, Applicable Law and Prudent Utility
Practice. The BSP II Manuals, and any amendments or supplements thereto, shall
be subject to review, comment and approval by Owners. The BSP II Manuals are the
property of Owners and shall remain at BSP II upon termination of this
Agreement.
     4.09 Authorizations. Operator shall apply for, obtain and maintain all
Authorizations which are required under Applicable Law to be obtained and
maintained by Operator, its Affiliates or their respective Representatives in
order for Operator to perform the Services. Operator shall, at Owners’
reasonable request, assist Owners in applying for, obtaining and maintaining
Authorizations obtained and maintained by Owners in accordance with
Section 3.06.
     4.10 Notifications. Operator shall, as soon as is reasonably practicable
after obtaining knowledge thereof, notify the Engineering and Operating
Committee and thereafter, in accordance with the Notification Matrix, deliver to
Owners Notice of the following:

  (a)   any litigation, claim, Dispute, action or proceeding by any Person,
concerning BSP II, the Joint Facilities, a Party or the Services that is either
pending or threatened and material;     (b)   any (i) suspension or revocation,
(ii) refusal to grant, renew, or extend, or (iii) pending litigation, claim,
Dispute, action or proceeding, in each such case that might, in the reasonable
opinion of Operator, result in the suspension or revocation, or affect the
granting, renewal or extension of any relevant Authorization;     (c)   any bona
fide or material threat of (i) a suspension or revocation, (ii) a refusal to
grant, renew, or extend, or (iii) litigation, claim, Dispute, action or
proceeding, that, in each case, is likely, in the reasonable opinion of
Operator, to result in a suspension or revocation, or affect the granting,
renewal or extension, of any Authorization;     (d)   any notice from any
Governmental Authority of any alleged violation of Applicable Law or any
imposition of any material fine or penalty that is assessed by any Governmental
Authority against BSP II, Operator or a Party, its Affiliates or their
respective Representatives;     (e)   any Emergency;     (f)   any Force Majeure
Event;     (g)   any unscheduled BSP II outage and any acceleration,
postponement or extension of a scheduled BSP II outage;

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 27
Big Stone II Power Plant
  June 30, 2005
 

  (h)   any incident of death or serious injury or damage at the Site or that is
likely, in the reasonable opinion of Operator, to have a material adverse effect
on BSP II, a Party or the performance of the Services in accordance with this
Agreement;     (i)   any incident requiring notification of any Governmental
Authority in accordance with Applicable Law;     (j)   any notice from any
Governmental Authority of any non-routine inspection of BSP II or records
related to BSP II;     (k)   any potential shortage of fuel or utilities which
Owners are required to make available in accordance with the terms hereof;    
(l)   any current or potential non-compliance with the Pre-Commercial Operation
Operating Plan & Budget or applicable Operating Plan & Budget;     (m)   any
default or potential default under any Project Document or any breach or
potential breach of such documents;     (n)   any unauthorized access to the
Site or other breach of Site security;     (o)   any actual or threatened labor
Dispute relating to the BSP Workforce or BSP I, BSP II, or the Joint Facilities;
    (p)   any material violation of any Authorization or Applicable Law;     (q)
  any material damage to any component of BSP II; and     (r)   any other event
or circumstance occurring at BSP I, BSP II, the Joint Facilities, or elsewhere
that could be expected, in the reasonable opinion of Operator, to have a
material adverse effect on BSP II, a Party or the performance of the Services.

     4.11 Emergency Actions. In the event of an Emergency, Operator:

  (a)   shall take prompt action, in accordance with Applicable Law and Prudent
Utility Practice, to attempt to stabilize the situation and avoid or mitigate
damage, injury or loss to Persons or equipment;     (b)   notwithstanding any
other provision of this Agreement to the contrary, may incur any reasonable
expenditure or take any other action as Operator reasonably deems necessary or
appropriate as required to achieve the objectives set forth in clause (a) of
this Section 4.11, and such expenditures shall be deemed to be Operating
Expenses; provided that Operator shall, to the extent practicable in light of
the circumstances constituting the Emergency, minimize such expenditures and
obtain Owners’ prior approval of such expenditures; and     (c)   shall include
within the notification of Owners required by Section 4.10 a description of the
Emergency, any response proposed or taken by Operator, any expenditures incurred
by Operator, or expected to be incurred by Operator, in connection with such
Emergency and any consequences resulting from or expected to result from such
Emergency and Operator’s response thereto.

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 28
Big Stone II Power Plant
  June 30, 2005
 

     4.12 Cooperation in Financing.

  (a)   Upon the request of an Owner, Operator shall execute and deliver to a
Lender the Lenders’ Consent. The Lenders’ Consent shall provide that Operator:

  (i)   consents to the grant to the Lender of a security interest in, to and
over the applicable Owner’s rights under this Agreement;     (ii)   agrees that
prior to any suspension of the Services or termination of this Agreement by
Operator, Operator shall notify each Lender of such suspension or termination
and give the Lenders a right to cure the cause for such suspension or
termination or to take such other actions as may be required by the Lenders to
mitigate the consequences from or avoid such suspension or termination; and    
(iii)   consents to the exercise by a Lender of Owners’ rights under this
Agreement, or the replacement of the applicable Owner there under by the Lender,
and to the right of the Lender to assume all the rights and obligations of
Owners under this Agreement.

  (b)   Upon the request of an Owner, Operator shall, at the requesting Owner’s
expense:

  (i)   execute such documents or instruments as are customarily required to
give effect to the Lenders’ Consent;     (ii)   cause counsel acceptable to the
Lender to deliver to the Lender a legal opinion concerning this Agreement and
the Lenders’ consent, which opinion shall be in a form satisfactory to the
Lender; and     (iii)   prepare and provide to the Lender such information in
connection with this Agreement or the performance of the Services as may be
required by the Lender.

Operator shall cooperate with Owners in good faith in order to satisfy the
requirements of Owners’ financing arrangements, including, where appropriate,
the making of such amendments to the terms of this Agreement as may be required
by any Lender. Nothing in this Section 4.12 shall be deemed to require Operator
to agree to any amendments to this Agreement that would adversely affect
Operator’s risks, rights or obligations under this Agreement.
     4.13 Cooperation Following Termination. Upon the termination of this
Agreement for whatever reason, Operator shall, at Owners’ expense, (i) turn over
operation and maintenance of BSP II to the Successor Operator, if any; and
(ii) execute and deliver documents and take other actions, in each case as
necessary to facilitate the orderly transition of duties from Operator to the
Successor Operator, including:

  (a)   promptly deliver to Owners or the Successor Operator (if so directed by
Owners), all work, property and recorded information, which are in Operator’s
possession or under its control, including records and reports and the BSP II
Manuals prepared in accordance with Sections 4.07 and 4.08, respectively; and

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 29
Big Stone II Power Plant
  June 30, 2005
 

  (b)   transfer, or cause the transfer, to Owners or the Successor Operator (if
so directed by Owners), all rights and obligations of Operator, its Affiliates
and their respective Representatives under all contracts entered into and
Authorizations held by such Person in connection with the performance of the
Services; provided that Owners shall assume, or shall cause the Successor
Operator to assume, all such rights and obligations and provided the Owners
obtain the release of Operator from all such obligations pertaining to the BSP
Workforce.

Upon the termination of this Agreement, Operator shall, at the request of
Owners, at Owners’ expense, and for a period not to exceed sixty (60) days,
train the Successor Operator. However, if the termination is a result of an
Operator Event of Default, then the costs of complying with this Section 4.13
shall be borne exclusively by Operator.
     4.14 Liens or Encumbrances. Operator shall keep and maintain BSP II free
and clear of all liens and encumbrances resulting from performance of the
Services to the extent such Services are performed directly by Operator or, to
the extent that Owners have deposited funds adequate therefor in the Trust
Account, by a Third-Party Supplier in accordance with a subcontract between
Operator and such Third-Party Supplier.
     4.15 Authority Limitations. Notwithstanding any provision in this Agreement
to the contrary, unless specifically provided for in the Pre-Commercial
Operation Operating Plan & Budget or the applicable Operating Plan & Budget, or
as otherwise specifically approved or directed by Owners in writing, Operator
shall not directly, or as an agent of Owners, and shall ensure that its
Affiliates and Representatives do not:

  (a)   sell, lease, pledge, mortgage, convey, or make any license, exchange or
other transfer or disposition of any property or assets of Owners, its
Affiliates or Representatives, including any property or assets purchased by
Operator in accordance with this Agreement;     (b)   make, enter into, execute,
amend, modify or supplement any contract or agreement (including any labor or
collective bargaining agreement) on behalf of or in the name of Owners;     (c)
  incur, consent to or agree to any cost or expense directly or as agent of
Owners that is to the account of Owners, its Affiliates, or otherwise
recoverable from such Person, except for Operating Expenses and cost and
expenses otherwise authorized or permitted under this Agreement;     (d)  
settle, compromise, assign, pledge, transfer, release or consent to the
compromise, assignment, pledge, transfer or release of, any claim, suit, debt,
demand or judgment against or due by, Owners or Operator, the cost of which is
to the account of Owners, its Affiliates, or otherwise recoverable from such
Persons; or submit any such claim, Dispute or controversy to arbitration or
judicial process, or stipulate in respect thereof to a judgment, or consent to
do the same;     (e)   engage in any other transaction on behalf of or as an
agent for Owners except as specifically provided for in this Agreement or as
specifically directed by Owners in writing; or

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 30
Big Stone II Power Plant
  June 30, 2005
 

  (f)   issue or make any public announcements or statements regarding BSP II,
Owners, their Affiliates, the Services or this Agreement, unless, prior thereto,
Owners have been furnished with a copy thereof and have approved the same.

ARTICLE V
BUDGET AND OPERATING PLAN PROCEDURES
     5.01 Pre-Commercial Operation.

  (a)   Proposed Pre-Commercial Operation Operating Plan & Budget. As soon as
reasonably practical but in no event later than twelve (12) months prior to the
date of Commercial Operation, Operator shall prepare and deliver to Owners the
Proposed Pre-Commercial Operation Operating Plan & Budget. The Proposed
Pre-Commercial Operation Operating Plan & Budget shall include:

  (i)   a staffing plan;     (ii)   a description of the Services to be
performed during the Pre-Commercial Operation Period, a schedule for completion
of such Services and an estimate, including a reasonable contingency, of the
Operating Expenses to be incurred in connection with performing such Services;  
  (iii)   a description of the Services to be performed by an Affiliate of
Operator or Third-Party Supplier on a cost recoverable basis together with an
estimate of the cost of such Services;     (iv)   any other information which
Owners may reasonably request be included in the Proposed Pre-Commercial
Operation Operating Plan & Budget; and     (v)   in preparing the Proposed
Pre-Commercial Operation Operating Plan & Budget, Operator shall separately
account for capital expenditures and operating expenditures.

  (b)   Approval. Not later than forty-five (45) days after receiving the
Proposed Pre-Commercial Operation Operating Plan & Budget, Owners shall either
approve the Proposed Pre-Commercial Operation Operating Plan & Budget or provide
Operator with its reasons for withholding approval and the changes to the
Proposed Pre-Commercial Operation Operating Plan & Budget required to obtain
Owners approval. Any Disputes regarding the Pre-Commercial Operation Operating
Plan & Budget not resolved by the Parties within twenty (20) days following
Operator’s receipt of Owners’ comments shall be resolved in accordance with
Article XI. The Proposed Pre-Commercial Operation Operating Plan & Budget may be
approved in whole or in part in order to not unreasonably delay the performance
of the Pre-Commercial Operation Period Services. The portions of the Proposed
Pre- Commercial Operation Operating Plan & Budget approved by the Parties shall
constitute the Pre-Commercial Operation Operating Plan & Budget.

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 31
Big Stone II Power Plant
  June 30, 2005
 

     5.02 Operations Period.

  (a)   Proposed Operating Plan & Budget. Not later than forty-five (45) days
prior to the date of Commercial Operation and thereafter not later than July 1st
of each year during the Term, Operator shall prepare and deliver to Owners the
Proposed Operating Plan & Budget for performing the Services during the period
beginning with the date of Commercial Operation and for the remainder of the
year in which such date occurs, in the first instance, and during the following
year in each subsequent case. The Owners shall provide Operator with the
operating schedule estimate for BSP II at least thirty (30) days prior to budget
submittal. The operating plan component of the Proposed Operating Plan & Budget
shall include:

  (i)   any staffing plan revisions;     (ii)   the Notification Matrix;    
(iii)   a description of and plan for Non-Recurring Operating Expenses
(including (A) Plant betterments and other additions, replacements and
alterations, (B) major maintenance repairs and replacements) for the next year
and each of the subsequent four (4) years, and (C) spare parts in the aggregate
in excess of Two Hundred Fifty Thousand Dollars ($250,000);     (iv)   a
description of the Services, and proposed budget, to be performed by an
Affiliate of Operator on a cost recoverable basis during the period to which the
Proposed Operating Plan & Budget applies;     (v)   a list of the Third-Party
Suppliers to be engaged to provide major goods or services valued at over One
Hundred Thousand Dollars ($100,000) during the period to which the Proposed
Operating Plan & Budget applies;     (vi)   all cost allocations between BSP I
and BSP II;     (vii)   any other information which Owners may reasonably
request be included in the Proposed Operating Plan & Budget; and     (viii)   in
preparing the Proposed Operating Plan & Budget, Operator shall separately
account for capital expenditures and operating expenditures.

The budget components of the Proposed Operating Plan & Budget shall be prepared
on a cost basis and shall include: (1) an estimate, on a monthly as well as an
annual basis, of the Operating Expenses, prepared pursuant to the Federal Energy
Regulatory Commission Uniform System of Accounts, to be incurred during the
applicable period in connection with performance of the Services; and (2) a
reasonable contingency separately identified and quantified.

  (b)   Operating Plan & Budget Approval.

  (i)   Not later than thirty (30) days after receiving the Proposed Operating
Plan & Budget, Owners shall either approve the Proposed Operating Plan & Budget
or provide Operator in writing with its reasons for withholding

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 32
Big Stone II Power Plant
  June 30, 2005
 

      approval and the changes required to obtain Owners’ approval. The Owners,
as part of the process of approving the Proposed Operating Plan & Budget, shall
set reasonable annual performance standards for the Operator within one or more
Key Performance Indicators listed on Schedule 5.02(b)(i). Any Disputes regarding
the Proposed Operating Plan & Budget not resolved by the Parties within thirty
(30) days following Operator’s receipt of Owners’ comments shall be resolved in
accordance with Article XI. The portions of the Proposed Operating Plan & Budget
approved by the Parties shall constitute the Operating Plan & Budget
respectively for the applicable year.     (ii)   The Parties agree to amend,
from time to time, the Operating Plan & Budget as appropriate to reasonably
account for, in a timely manner, unanticipated circumstances, including, but not
limited to, changes in Applicable Law, Emergencies, and Force Majeure Events.

  (c)   Default Budget. Beginning with the year following the year in which the
date of Commercial Operation occurs, if the Parties have not agreed upon a cost
budget to be included in as part of the Operating Plan & Budget by January 1 of
the year to which such Operating Plan & Budget applies, then the Default Budget
shall be deemed to be the approved budget until such time as the Parties agree
on a cost budget for such year or the budget-related Disputes between the
Parties have been resolved in accordance with Article XI. The Default Budget
shall be prepared by Operator and delivered to Owners not later than seven
(7) days prior to the first day of the period to which the Default Budget
applies. The Default Budget, which shall be prorated for the year in which this
Agreement is terminated, shall be equal to the actual Operating Expenses
incurred during the preceding year (annualized in the event such preceding year
is less than a full year) increased by the same percent as the percent increase,
if any, in the Escalation Factor during the twelve (12) month period ending with
the most recent September 30, and adjusted to (i) delete any Non-Recurring
Operating Expense incurred during the preceding year, if such non-recurring
expense, in the reasonable opinion of Operator, is not expected to be incurred
during the applicable year, (ii) add any Non-Recurring Operating Expense
scheduled to be incurred during the applicable year as such amount is set forth
in the most recent Operating Plan & Budget and (iii) delete (without duplication
of the adjustments made in accordance with (i) and (ii) of this Section 5.02(c))
the impact of any Emergency, Force Majeure Event, time that BSP II was not
operating, or suspension of Services that occurred during the preceding year.
The Operator Incentive component of the Default Budget shall be the same as the
Operator Incentive component of the Operating Plan & Budget for the immediately
preceding year.

ARTICLE VI

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 33
Big Stone II Power Plant
  June 30, 2005
 

CONSIDERATION
     6.01 Compensation. For performance of its duties hereunder, Operator shall
be entitled to receive payment for all Operating Expenses.
ARTICLE VII
INSURANCE
     7.01 Provided by Owners.

  (a)   During the Term, Owners shall jointly procure or cause to be procured
and maintain in full force and effect insurance protection with coverage no less
than the amounts set forth below.

  (i)   Builders Risk (including testing) – during all periods of construction
on the entire Project on a completed value basis and covering the full insurable
replacement cost thereof;     (ii)   Property Damage, including Boiler and
Machinery – covering the full insurable replacement cost, but in no case will
the limit be less than the maximum foreseeable loss for each occurrence and in
the annual aggregate (as determined by an independent consultant);     (iii)  
Commercial General Liability – One Million Dollars ($1,000,000) each occurrence
and in the annual aggregate;     (iv)   Umbrella and Excess Liability – Fifty
Million Dollars ($50,000,000) each occurrence and in the annual aggregate
through a combination thereof; and     (v)   Earthquake and flood insurance – as
may be determined by the E&O Committee.

  (b)   The insurance protection provided by Owners in accordance with this
Section 7.01 shall also:

  (i)   name, as additional insured, Operator, its Affiliates and their
respective Representatives as each such Person’s interest may appear, and
contain a waiver of subrogation in favor of each such Person;     (ii)   be
primary with respect to any other insurance;     (iii)   provide for Operator to
be notified in writing at least sixty (60) days prior to any modification,
termination or cancellation of insurance coverage; and     (iv)   be subject to
a deductible no greater than Two Million Five Hundred Thousand Dollars
($2,500,000), if any.

Owners shall provide Operator with certificates of insurance that verify the
full force and effect of coverage required by this Section 7.01.

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 34
Big Stone II Power Plant
  June 30, 2005
 

Subject to the approval of the E&O Committee, the insurance required by this
Section 7.01 shall be procured by Operator for the benefit of the Owners and to
the extent possible may be purchased as part of Operator’s overall company
insurance program, and/or in conjunction with the insurance covering BSP I. If
the Operator procures insurance on behalf of the Owners, the Operator shall
provide Owners with certificates of insurance that verify the full force and
effect of coverage required by this Section 7.01.
     7.02 Provided by Operator. Without duplication of the insurance protection
provided in accordance with Section 7.01, during the Term Operator shall obtain
and maintain in full force and effect insurance protection with coverage no less
than the amounts set forth below.

  (a)   Commercial General Liability, Umbrella and Excess Liability – Ten
Million Dollars ($10,000,000) each occurrence and in the annual aggregate, and
with deductibles no greater than Two Million Five Hundred Thousand Dollars
($2,500,000);     (b)   Automobile Liability – One Million Dollars ($1,000,000)
combined single limit (for owned, if any, hired and non-owned automotive
equipment), and with deductibles no greater than Ten Thousand Dollars ($10,000);
    (c)   Workers’ Compensation (or the local equivalent) – in such amounts and
form as required by Applicable Law; and     (d)   Fiduciary liability – Three
Million Dollars ($3,000,000) aggregate liability limit.

The policies obtained and maintained to provide the protection required by this
Section 7.02 shall not necessarily be specific to the Project. Operator may
satisfy all or any requirement for insurance required by this Section 7.02
through a qualified self-insurance program; provided, however, that Operator
must obtain the prior written approval of the Owners if the amount of
self-insurance applying to any such requirement, in each instance, exceeds One
Million Dollars ($1,000,000), and the Operator shall be liable to the Owners for
any amounts due them hereunder as if such self-insurance were an insurance
policy purchased from a Third Party. The Owners may require additional
coverages, endorsements, minimum limits and deductibles, in their sole
discretion, provided such is reasonably available in the insurance market and
provided the Owners are responsible for the costs thereof. Operator shall
provide Owners with certificates of insurance that verify the full force and
effect of the coverage required by this Section 7.02, or for any self-insurance,
Operator shall provide Owners such information as Owners shall reasonably
request.
     7.03 Premiums & Deductibles. With respect to insurance coverage provided in
accordance with Sections 7.01 and 7.02:

  (a)   insurance policy premiums (including the incremental premiums paid by
Operator with respect to its general corporate insurance policies that are
specifically attributable to its performance of the Services), self-insured
retentions, claims not covered by insurance and insurance policy claim
deductible amounts, except as provided for in (b) of this Section 7.03, shall be
paid directly by Owners or deemed to be an Operating Expense and paid by
Operator with funds withdrawn from the Trust Account; and

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 35
Big Stone II Power Plant
  June 30, 2005
 

  (b)   subject to the limitations on the total liability of Operator under this
Agreement, Operator shall pay any insurance policy claim deductible amounts to
the extent such claim is the result of Operator’s Willful Action and such amount
shall not be reimbursed by Owners.

     7.04 Replacement Insurance By Operator. In the event the insurance
protection required by Section 7.01 is suspended, terminated or expires and is
not promptly renewed, Operator shall have the right, subject to five (5) days
advance Notice to Owners, but not the obligation, to acquire replacement
insurance substantially in conformance with the requirements of Section 7.01 and
all reasonable costs and expenses incurred by Operator in obtaining such
replacement insurance shall be deemed to be Operating Expenses provided that
such actions are taken only to the extent of and for so long as there is a lapse
in the insurance protection required by Section 7.01.
     7.05 Replacement Insurance By Owner. In the event the insurance protection
required by Section 7.02 is suspended, terminated or expires and is not promptly
renewed, Owner shall have the right, subject to five (5) days advance Notice to
Operator, but not the obligation, to acquire replacement insurance substantially
in conformance with the requirements of Section 7.02, provided that such actions
are taken only to the extent of and for so long as there is a lapse in the
insurance protection required by Section 7.02.
ARTICLE VIII
INDEMNIFICATIONS
     8.01 Owners’ Indemnification. With respect to the subject matter of this
Agreement, Owners shall protect, defend, indemnify and hold harmless to the
extent of the ownership share of each Owner in BSP II, each Operator Indemnitee
from and against Losses and Third-Party Losses arising out of, related to, or
resulting from the negligence or Willful Action of Owners or their respective
Representatives with respect to the subject-matter of this Agreement, or arising
out of, related to, or resulting from the performance (or non-performance) of
Owners’ obligations under this Agreement by Owners or their Representatives,
except to the extent that such Losses or Third-Party Losses arise out of or
result from the Willful Action by or of Operator. Operator shall have the right
to seek compensation therefor, the amount of which shall not include any
insurance proceeds Operator has received therefor; provided, however, that
Operator shall have the right to also receive any insurance proceeds Owners may
receive in connection with an indemnification claim made by Owners hereunder.
     8.02 Operator Indemnification. Operator shall protect, defend, indemnify
and hold harmless each Owner Indemnitee from and against Losses and Third-Party
Losses arising out of, related to, or resulting from the Willful Action of
Operator. Owners shall have the right to seek compensation therefor, the amount
of which shall not include any insurance proceeds Owners have received therefor;
provided, however, that Owners shall have the right to also receive any
insurance proceeds Operator may receive in connection with an indemnification
claim made by Operator hereunder.
     8.03 Comparative Liability. If a Party incurs Losses or is liable for
Third-Party Losses due to the joint, concurring, comparative or contributory
negligence or Willful Action of

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 36
Big Stone II Power Plant
  June 30, 2005
 

another Party, the liability for such Losses or Third-Party Losses shall, as
applicable, be allocated between Operator and Owners in proportion to their
respective degrees of joint, concurring, comparative or contributory negligence
or Willful Action contributing to such Losses or Third-Party Losses. If Losses
or Third-Party Losses occur due to Willful Action of Operator and Willful Action
and/or negligence of Owner, then any indemnification obligations therefor shall
be determined pursuant to Sections 8.01 and 8.02 hereof.
     8.04 Notice and Participation.

  (a)   If any Indemnified Party intends to seek indemnification under this
Article from an Indemnifying Party with respect to any action or claim by a
Third Party, the Indemnified Party shall give the Indemnifying Party Notice of
such claim or action upon the receipt of actual knowledge or information by the
Indemnified Party of a possible claim that the Indemnifying Party reasonably
concludes is likely to be made or of the commencement of a claim or action,
which Notice shall in no event be delivered later than the first to occur of
(i) thirty (30) days prior to the last day for responding to such claim or
action or (ii) the expiration of the first half of the period allowed for
responding to such claim or action. The Indemnifying Party shall have no
liability under this Article for any Third-Party Loss for which such Notice is
not provided to the extent that the failure to give such Notice materially
prejudices the Indemnifying Party.     (b)   The Indemnifying Party shall have
the right to assume the defense of any Third Party claim or action, at its sole
cost and expense, with counsel designated by the Indemnifying Party and
reasonably satisfactory to the Indemnified Party; provided that if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party, and the Indemnified Party shall have reasonably concluded
that there may be legal defenses available to it which are different from or
additional to those available to the Indemnifying Party, the Indemnified Party
shall have the right to select separate counsel, at the Indemnifying Party’s
expense, to assert such legal defenses and to otherwise participate in the
defense of such action on behalf of such Indemnified Party.     (c)   Except to
the extent expressly provided herein, no Indemnified Party shall settle any
claim or action with respect to which it has sought or intends to seek
indemnification pursuant to this Agreement without the prior written consent of
the Indemnifying Party.     (d)   Should any Indemnified Party be entitled to
indemnification under this Article VIII as a result of a claim or action by a
Third Party, and should the Indemnifying Party fail to assume the defense of
such claim or action, the Indemnified Party may, at the expense of the
Indemnifying Party, contest (or, with or without the prior consent of the
Indemnifying Party, settle) such claim or action.     (e)   Except to the extent
expressly provided herein, no Indemnifying Party shall settle any claim or
action with respect to which it may be liable to provide indemnification
pursuant to this Agreement without the prior written consent of the Indemnified
Party; provided that if the Indemnifying Party has reached a bona

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 37
Big Stone II Power Plant
  June 30, 2005
 

      fide settlement agreement with the plaintiff(s) in any such action and the
Indemnified Party does not consent to such settlement agreement, then the amount
specified in the settlement agreement, plus the Indemnified Party’s attorney’s
fees costs, shall act as an absolute maximum limit on the indemnification
obligation of the Indemnifying Party with respect to the claim, or portion
thereof, that is the subject of such settlement agreement.

     8.05 Net Amount. In the event that an Indemnifying Party is obligated to
indemnify and hold any Indemnified Party harmless under this Article VIII, the
amount owing to the Indemnified Party shall be the amount of such Indemnified
Party’s actual out-of-pocket cost incurred in connection with the indemnified
Losses or Third-Party Losses, net of any insurance or other recovery actually
received by the Indemnified Party.
ARTICLE IX
DEFAULTS & REMEDIES
     9.01 Operator Events of Default. The following shall constitute events of
default on the part of Operator (each, an “Operator Event of Default”) under
this Agreement:

  (a)   Operator fails to pay, within five (5) days following the date on which
such payment is due, any amount that is due to Owners under this Agreement and
has not been disputed in good faith by Operator;     (b)   Willful Action by
Operator in connection with the performance of the Services (other than in
connection with a default described in Sections 9.01(a) and 9.01(c));     (c)  
Operator commits a material breach of its obligations under this Agreement
(other than a default described in Section 9.01(a) or (b)) unless not later than
five (5) days after the delivery of a Notice from Owners of such breach,
Operator commences, and thereafter diligently pursues a cure of such breach and
the effects of such breach are cured within thirty (30) days of delivery of such
Notice; provided that if (i) such breach is not, by its nature, capable of being
cured within such thirty (30) day period, (ii) Operator is diligently and in
good faith proceeding to attempt to cure such breach, and (iii) an extension of
time to cure such breach would not materially increase the loss or injury
suffered by the Owners or BSP II on account of such breach, then Operator shall
be allowed such additional time as reasonably may be required to cure such
breach which shall in no event exceed one hundred eighty (180) days;     (d)  
Operator Bankruptcy which is not stayed, dismissed or terminated within sixty
(60) days after commencement, or Operator ceases to carry on its business; and  
  (e)   an uncured event of default occurs under any Project Documents (other
than this Agreement) for which a party thereto (other than an Owner or Operator)
may terminate such Project Documents and such event of default is wholly or
substantially attributable to any breach of this Agreement by Operator or
otherwise to the Willful Action of Operator.

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 38
Big Stone II Power Plant
  June 30, 2005
 

     9.02 Owners Events of Default. The following shall constitute events of
default on the part of Owners (“Owners Events of Default”) under this Agreement:

  (a)   Owners fail to pay, pursuant to the requirements of the Participation
Agreement, any Progress Payment, as such term is defined in the Participation
Agreement, into the Trust Account, or any amount that is due to Operator for (i)
Operator Incentives or (ii) Operating Expenses incurred by Operator;     (b)  
Owners commit a material breach of their obligations under this Agreement (other
than in connection with a default described in Section 9.02(a)) unless not later
than five (5) days after the delivery of a Notice from Operator of such breach,
Owners commence and thereafter diligently pursues the cure of such breach; and  
  (c)   Any Owner Bankruptcy which is not stayed, dismissed or terminated within
sixty (60) days after commencement, or Owners cease to carry on the business of
BSP II.

     9.03 Procedure and Remedies.

  (a)   Upon the occurrence and during the continuance of an Operator Event of
Default, Owners shall have the right, in their sole and absolute discretion, to
do either or both of (i) terminate this Agreement subject to delivery of a
Notice to Operator of such termination, and (ii) except as otherwise provided in
this Agreement, pursue any and all other remedies available at law, in equity or
pursuant to this Agreement.     (b)   Upon the occurrence and during the
continuance of an Owners Event of Default, Operator shall have the right, in its
sole and absolute discretion, to do either or both of (i) terminate this
Agreement subject to delivery of a Notice to Owners and the Lenders of such
termination not later than thirty (30) days prior to the effective date of such
termination, and (ii) except as other provided in this Agreement, pursue any and
all other remedies available at law, in equity or pursuant to this Agreement.  
  (c)   Notwithstanding any other provision of this Agreement to the contrary,
(i) Owners shall not terminate this Agreement following the occurrence of an
Operator Event of Default if, prior to Operator receiving the Notice of such
termination, and notwithstanding the expiration or unavailability of any cure
period provided under this Agreement, Operator shall have cured the Operator
Event of Default and (ii) Operator shall not terminate this Agreement following
the occurrence of an Owners Event of Default if, prior to Owners receiving the
Notice of such termination, and notwithstanding the expiration or unavailability
of any cure period provided under this Agreement, Owners shall have cured the
Owners Event of Default.

     9.04 Operator Liability Limiting Events. Notwithstanding anything else to
the contrary in this Agreement, Operator shall not be in breach of this
Agreement and shall have no liability to Owners to the extent that any
occurrence, condition, or event that is the result of (each a “Liability
Limiting Event”):

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 39
Big Stone II Power Plant
  June 30, 2005
 

  (a)   any act or omission that is committed or omitted, as the case may be,
solely at the direction of Owners, provided that Operator timely objected to
such act or omission and advised Owners of the probable consequences thereof;  
  (b)   equipment or system failure or design deficiency, unless such failure or
deficiency was caused by the Willful Action of Operator;     (c)   a Force
Majeure Event;     (d)   Operator’s suspension of the performance of all or any
portion of the Services in accordance with this Agreement; or     (e)   a
material breach of this Agreement by Owners;

provided that, in each case, Operator continues to perform the Services in
accordance with this Agreement except for modification of the operational
standards set forth in Section 4.02 required to reasonably account for the
Liability Limiting Event.
     9.05 Remedies Cumulative. Except as specifically limited by this Agreement
and subject to Article X, each and every right, power and remedy of a Party,
whether specifically stated in this Agreement, or otherwise existing, may be
exercised concurrently or separately, from time to time, and so often and in
such order as may be deemed expedient by the exercising Party, and the exercise
or the beginning of the exercise of any such right, power or remedy shall not be
deemed a waiver of the right to exercise, at the same time or thereafter, any
other right, power or remedy. No delay or omission of a Party in the exercise of
any right, power or remedy shall impair or operate as a waiver thereof or of any
other right, power or remedy then or thereafter existing.
ARTICLE X
LIABILITY LIMITATIONS
     10.01 No Consequential Damages. Notwithstanding any other provision in this
Agreement to the contrary, no Party shall be liable hereunder to any other Party
for any consequential or indirect loss or damage, including loss of revenues,
loss of profit, cost of capital, loss of goodwill, or any other special,
exemplary, collateral, punitive or incidental damages incurred by such other
Party, its Affiliates, or their respective Representatives. Each Party further
agrees that the waivers and disclaimers of liability, indemnities, releases from
liability and limitations on liability expressed in this Agreement shall
(a) apply at all times, whether in contract, equity, tort or otherwise,
regardless of the fault, negligence (in whole or in part), strict liability,
breach of contract or breach of warranty of the Party indemnified, released or
whose liabilities are limited and (b) extend to the Affiliates of the other
Party and their respective Representatives.
     10.02 No Warranties or Guarantees. EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, NO PARTY MAKES ANY REPRESENTATIONS, WARRANTIES OR GUARANTEES TO THE
OTHER PARTIES, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER OF
THIS AGREEMENT, AND ALL PARTIES DISCLAIM AND WAIVE ANY IMPLIED WARRANTIES OR
WARRANTIES IMPOSED BY LAW, INCLUDING MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 40
Big Stone II Power Plant
  June 30, 2005
 

     10.03 Assertion of Claims. No claims of any kind shall be asserted against
any Party, or its Affiliates, whether arising out of contract, tort (including
negligence), strict liability, or any other cause or form of action, unless it
is filed in a court of competent jurisdiction within the applicable statute of
limitations period for such claim.
ARTICLE XI
DISPUTE RESOLUTION
     11.01 Resolution By Coordination Committee. All Disputes arising under this
Agreement shall be addressed by the Coordination Committee (as such term is
defined in the Participation Agreement). A Party may request that a Dispute be
brought before the Coordination Committee by delivering a written request to the
Coordination Committee. The Coordination Committee shall meet, negotiate and
attempt in good faith to resolve the Dispute quickly, informally and
inexpensively. In the event the Coordination Committee cannot resolve the
Dispute within thirty (30) days after commencement of negotiations, a Party may
seek any and all available legal remedies to resolve the Dispute, whether at law
or in equity.
     11.02 Continued Performance. Pending the outcome of a Dispute being
resolved in accordance with this Article XI, the Parties shall continue to
perform their respective obligations under this Agreement to the extent such
obligations and the continued performance thereof are not the subject of such
Dispute.
ARTICLE XII
REPRESENTATIONS & WARRANTIES
     12.01 Of Each Party. Each Party represents and warrants to the other
Parties that, as of the date hereof:

  (a)   it is, as applicable, an agency, cooperative corporation, consumers
power district, municipal corporation, political subdivision, or corporation
duly organized, validly existing and in good standing under the laws of the
state of its formation and authorized to conduct business in South Dakota;    
(b)   it has the power and authority to enter into and perform this Agreement
and is not prohibited from entering into this Agreement or discharging and
performing all covenants and obligations on its part to be performed under and
pursuant to this Agreement;     (c)   it has taken all action required by
Applicable Law in order to approve, execute and deliver this Agreement;     (d)
  the execution and delivery of this Agreement, the consummation of the
transactions contemplated herein and the fulfillment of and compliance by such
Owner with the provisions of this Agreement will not conflict with or constitute
a breach of or a default under or require any consent, license or approval that
has not been obtained pursuant to any of the terms, conditions or provisions of
any law, rule or regulation, any order, judgment, writ, injunction, decree,
determination, award or other instrument or legal requirement of any court or

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 41
Big Stone II Power Plant
  June 30, 2005
 

      other agency of government, the documents of its formation or any
contractual limitation, restriction or outstanding trust indenture, deed of
trust, mortgage, loan agreement, lease, other evidence of indebtedness or any
other agreement or instrument to which it is a party or by which it or any of
its property is bound and will not result in a breach of or a default under any
of the foregoing;     (e)   it has taken all such action as may be necessary or
advisable and proper to authorize this Agreement, the execution and delivery
hereof, and the consummation of transactions contemplated hereby;     (f)  
there are no bankruptcy, insolvency, reorganization or receiverships pending or
being contemplated by it, or to its knowledge threatened against it;     (g)  
to its knowledge, there are no actions, proceedings, judgments, rulings or
orders issued by, or pending before any court or other governmental body that
would materially adversely affect its ability to perform its obligations under
this Agreement; and     (h)   this Agreement is a legal, valid and binding
obligation of such Owner enforceable in accordance with its terms, except as
limited by Laws of general applicability limiting the enforcement of creditors’
rights or by the exercise of judicial discretion in accordance with general
principles of equity.

ARTICLE XIII
MISCELLANEOUS
     13.01 Access.

  (a)   Owners shall grant to Operator full and complete access to BSP II.    
(b)   Operator shall grant to Owners, Lenders, Governmental Authorities,
visitors accompanied by Owners, visitors authorized by Operator and other
unaccompanied visitors upon Notice from Owners, access to BSP II; provided that:

  (i)   access by visitors other than Owners shall be (A) subject to reasonable
advance written Notice delivered to Operator; (B) terminated or prohibited
during Emergencies and (C) limited to normal business hours, except for access
by Owners, their authorized Representatives or Governmental Authorities for
response to Emergencies or for unannounced inspections or audits, which may, in
either case, occur at any time, without advance Notice and, in the case of
Governmental Authorities, in accordance with Applicable Law;     (ii)   Owners
and such other visitors granted access to BSP II shall comply in all material
respects with Operator’s safety and security procedures and other reasonable
requirements, and otherwise conduct themselves in a manner that does not
materially interfere with the performance of the Services in accordance with
this Agreement; and

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 42
Big Stone II Power Plant
  June 30, 2005
 

  (iii)   all visitors granted access to BSP II shall at all times be
accompanied by an authorized Representative of Owners or Operator.

     13.02 Cooperation of the Parties. Each Party shall cooperate in good faith
with the other Parties in its efforts to fulfill its obligations under this
Agreement. To that end, (a) except as expressly provided elsewhere in this
Agreement, no Party shall unreasonably deny, condition, or withhold or otherwise
delay its approval or consent upon the reasonable request for such approval or
consent by the other Part(ies) and (b) each Party shall, upon Notice from the
any Party, take all actions and sign, execute and deliver all agreements, deeds,
documents and other instruments, and shall use its Reasonable Efforts to cause
each of its Affiliates, its partners and their respective Representatives to
take all actions and sign, execute and deliver all agreements, deeds, documents
and other instruments reasonably required of it or them to carry out and give
full effect to this Agreement and the rights and obligations of the Parties
hereunder.
     13.03 Force Majeure Event. The performance of any obligation required
hereunder shall be excused during the continuation of any Force Majeure Event
suffered by the Party whose performance is hindered in respect thereof, and the
time for performance of any obligation that has been delayed due to the
occurrence of a Force Majeure Event. The Party experiencing the delay or
hindrance shall use Reasonable Efforts to notify the other Parties in writing of
the occurrence of such Force Majeure Event and the anticipated period of delay
within ten (10) days after the commencement of the Force Majeure Event, provided
that the failure of the Party experiencing the delay or hindrance to notify the
other Parties within such ten (10) day period shall not preclude such Party from
claiming a Force Majeure Event hereunder. Each Party suffering a Force Majeure
Event shall take, or cause to be taken, such action as may be necessary to
overcome or otherwise to mitigate, in all material respects, the effects of any
Force Majeure Event suffered by any of them and to resume performance hereunder
as soon as practicable under the circumstances.
     13.04 Publicity Policy. In recognition of the requirements and desire of
the Parties to disclose information regarding their ownership and involvement
with BSP II and its activities, a Party may:

  (a)   disclose information regarding BSP II as may be required by any
Applicable Law;     (b)   provide information regarding BSP II to its
Affiliates, employees, agents, consultants, advisors, contractors, accountants
and counsel;     (c)   publicize to any Third Party (including, but not limited
to, through press releases and other media) information about the general
activities of BSP II and any otherwise publicly available information; provide,
however, Parties shall seek to avoid publicizing to Third Parties:

  (i)   financial information about BSP II, including the economics of the
Project, except as requested to obtain financing or to update rating agencies or
an Owner’s lender;     (ii)   information regarding other Parties;

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 43
Big Stone II Power Plant
  June 30, 2005
 

  (iii)   information a Party specifically identifies as commercially sensitive
(such as information about ongoing Project negotiations); and     (iv)  
information respecting the positions of BSP II on federal or state policy
matters (unless consistent with the policy goals or a policy initiative of BSP
II as generally understood by the Parties).

If a Party desires to release information described in
Sections 13.04(c)(i)-(iv), then that Party shall describe the intended release
of information to the E&O Committee and the E&O Committee shall respond promptly
to the Party with any concerns about such release.
     13.05 Notices. Notices required by this Agreement from a Party hereto shall
be addressed to the other Parties, at the addresses noted in Exhibit A, and may
be updated from time to time by Notice to all Parties. Any notice, request,
consent, or other communication required or authorized under this Agreement to
be given by one Party to another Party shall be in writing. It shall either be
hand delivered or mailed, postage prepaid, to the Representative of said Party.
If mailed, the notice, request, consent or other communication shall be
simultaneously sent by facsimile or other electronic means. Any such notice,
request, consent, or other communication shall be deemed to have been received
by the close of the Business Day on which it was hand delivered or transmitted
electronically (unless hand delivered or transmitted after the close of
business, in which case it shall be deemed received at the close of the next
Business Day). Real-time or routine communications concerning the operation of
the Joint Facilities shall be exempt from this Section 13.05.
     13.06 Transfers and Assignments.

  (a)   Except as otherwise provided for in this Section 13.06, this Agreement
may not be transferred or assigned by any Party without (i) the written consent
of the other Parties and (ii) the written agreement of the transferee or
assignee whereby such transferee or assignee expressly assumes and agrees to
perform each and every obligation of the transferor or assignor under this
Agreement. Any transfer or assignment in violation of this Section 13.06 shall
be null and void.     (b)   Subject to the delivery of a Notice to Operator at
least thirty (30) days prior to the effective date of such assignment, Owners
may, without Operator’s consent, assign this Agreement to a Lender or Lenders as
security under a financing of BSP II. So long as any such assignment, or any
consolidation, modification or extension of any such assignment, shall remain
outstanding, the following provisions shall apply:

  (i)   Operator shall, upon delivery to Owners of any Notice of an Owners Event
of Default, also deliver a copy of such Notice to each assignee. No Notice of an
Owners Event of Default shall be deemed to have been delivered unless and until
a copy thereof shall have also been delivered to each assignee. From and after
the date that such Notice has been delivered to an assignee, such assignee shall
have the same period for cure or commencing cure of any alleged breach or
default as is given to Owners in

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 44
Big Stone II Power Plant
  June 30, 2005
 

      accordance with this Agreement. Operator shall accept such performance by
or on behalf of such assignee as if the same had been done by Owners.     (ii)  
The making of such assignment shall not be deemed to constitute an assignment or
transfer of this Agreement, nor shall any such assignee be deemed to be an
assignee or transferee of this Agreement so as to require such assignee to
assume the performance of any of Owners’ obligations under this Agreement, but
the purchaser at any sale of this Agreement in any proceedings for the
foreclosure of any assignment, or the assignee or transferee of this Agreement
under any instrument of assignment or transfer in lieu of the foreclosure of any
assignment, shall be deemed to be an assignee or transferee and as such shall be
deemed to have agreed to perform all of Owners’ obligations under this Agreement
from and after the date of such purchase and assignment.     (iii)  
Notwithstanding any other provision of this Agreement, any sale of this
Agreement in any proceeding for the foreclosure of any assignment, or the
assignment or transfer of this Agreement in lieu of the foreclosure of any
assignment shall be deemed to be a permitted sale, transfer or assignment of
this Agreement, and this Agreement shall continue in full force and effect
following any such sale, transfer or assignment; provided that such transferee
demonstrates to Operator’s reasonable satisfaction that it has the capability to
fulfill Owners’ obligations under this Agreement.

  (c)   The Parties further agree that the Party whose consent to a transfer or
assignment has been requested shall:

  (i)   respond in writing not later than thirty (30) days after receiving the
other Party’s request;     (ii)   provide to the other Party, at its own cost
and expense, any documentation, including estoppel statements, reasonably
requested by such other Party;     (iii)   forego (1) any reimbursement for any
cost or expense, including attorney’s fees, that such Party, its Affiliates or
its partners incurs directly or indirectly in connection with responding to,
granting or denying the other Party’s request and (2) any financial
consideration of any kind whatsoever for itself, its Affiliates or its partners
as a fee or other compensation for responding to, granting or denying the other
Party’s request; and     (iv)   not unreasonably withhold its consent.

     13.07 Late Payments. Any amounts due and payable in accordance with this
Agreement by one Party to the other Party and not paid in full on or before the
date such payment is due shall accrue interest at the Overdue Payment Rate from
and excluding the date such payment is due (including, without limitation, any
payments received by Operator that it may be required to repay Owners) to and
including the day such unpaid and overdue amount plus accrued interest is paid.

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 45
Big Stone II Power Plant
  June 30, 2005
 

     13.08 Third-Party Beneficiaries. Except as expressly provided herein, this
Agreement is intended to be solely for the benefit of Owners, Operator and their
respective successors and permitted assigns, and is not intended to and shall
not confer any rights or benefits on any Person not a signatory hereto.
     13.09 Title Passage.

  (a)   Title to all materials, equipment, supplies, consumables, spare parts
and other items purchased or obtained by Operator and paid for ultimately by
Owners in accordance with this Agreement shall pass immediately and
automatically to and vest in Owners upon the passage of title from the vendor or
supplier thereof; provided that such transfer of title shall in no way affect
Operator’s obligations as set forth in the other provisions of this Agreement.  
  (b)   All documents prepared or developed by Operator, its Affiliates or their
respective Representatives in connection with BSP II or the performance of the
Services, including all manuals, data, designs, drawings, plans, specifications,
records, reports and accounts, shall immediately and automatically become the
property of Owners when prepared or developed. All such documents, together with
any materials and documents furnished by Owners to Operator, its Affiliates or
to their respective Representatives in connection with BSP II or the performance
of the Services, shall be delivered to Owners upon the termination of this
Agreement.

     13.10 Relationship of Parties. Operator is retained by Owners as an
independent contractor to operate and maintain BSP II on behalf of Owners.
Owners delegate to Operator the overall responsibility for operating and
maintaining BSP II in accordance with this Agreement. Nothing contained in this
Agreement shall be construed to create an association, trust, partnership or
joint venture between the Parties.
     13.11 Entire Agreement. This Agreement consists of the terms and conditions
set forth herein, as well as the Appendices hereto, which are incorporated by
reference herein and made a part hereof. This Agreement contains the entire
agreement between the Parties with respect to operation and maintenance of BSP
II and supersedes all prior negotiations, undertakings, agreements and business
term sheets.
     13.12 Amendments. No amendments or modifications of this Agreement shall be
valid unless evidenced in writing and signed by duly authorized Representatives
of all of the Parties.
     13.13 Governing Law. This Agreement, including its construction,
interpretation and effect, shall be governed by the laws of the State of South
Dakota without regard to its conflict of laws principles.
     13.14 Consent to Jurisdiction. Each of the Parties hereto hereby
irrevocably consents and agrees that any legal action or proceedings with
respect to this Agreement may be brought in any of the courts of the United
States of America for the District of South Dakota having subject matter
jurisdiction and, by execution and delivery of this Agreement and such other
documents executed in connection herewith, each Party hereby:

  (a)   accepts the non-exclusive jurisdiction of the aforesaid courts;

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 46
Big Stone II Power Plant
  June 30, 2005
 

  (b)   irrevocably agrees to be bound by any final judgment (after any and all
appeals) of any such court with respect to such documents;     (c)   irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of venue of any suit, action or proceedings with
respect to such documents brought in any such court, and further irrevocably
waives, to the fullest extent permitted by law, any claim that any such suit,
action or proceedings brought in any such court has been brought in any
inconvenient forum;     (d)   agrees that service of process in any such action
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Party at its
address set forth below, or at such other address of which the other Parties
hereto shall have been notified; and     (e)   agrees that nothing herein shall
affect the right to effect service of process in any other manner permitted by
law or limit the right to bring any suit, action or proceeding in any other
jurisdiction.

     13.15 Waiver Of Trial By Jury. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED
IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THIS AGREEMENT.
     13.16 Severability. The invalidity, in whole or in part, of any of the
Sections or paragraphs of this Agreement will not affect the validity of the
remainder of such Sections or paragraphs.
     13.17 Waiver. Failure by either Party to exercise any of its rights under
this Agreement shall not constitute a waiver of such rights. No Party shall be
deemed to have waived any of its rights under this Agreement unless it has made
such waiver specifically in writing.
     13.18 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be deemed one and the same Agreement, and may be executed and
delivered by facsimile signature, which shall be considered an original.
     13.19 Captions. The Table of Contents and the titles or captions of
Articles, Sections and Appendices contained in this Agreement are inserted only
as a matter of convenience and for reference, and in no way define, limit,
extend, describe or otherwise affect the scope or meaning of this Agreement or
the intent of any provision hereof.
[The next page is the signature page.]

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 47
Big Stone II Power Plant
  June 30, 2005
 

     IN WITNESS WHEREOF, the Parties hereto have caused their names to be
hereunto subscribed by their officers, intending thereby that this Agreement
shall be effective as of the Effective Date.
OWNERS:

                  CENTRAL MINNESOTA MUNICIPAL POWER AGENCY       GREAT RIVER
ENERGY
 
               
By
  /s/ Paul I. Leland
 
      By   /s/ David Saggau

 
Paul Leland       David Saggau Its President       Its President and Chief
Executive Officer
 
                HEARTLAND CONSUMERS POWER DISTRICT       MONTANA-DAKOTA
UTILITIES CO., a Division of MDU Resources Group, Inc.
 
               
By
  /s/ Michael McDowell

 
      By   /s/ Bruce T. Imsdahl
 
Michael McDowell       Bruce T. Imsdahl Its General Manager       Its President
and Chief Executive Officer
 
                OTTER TAIL CORPORATION dba Otter       SOUTHERN MINNESOTA
MUNICIPAL POWER Tail Power Company       AGENCY
 
               
By
  /s/ Charles S. MacFarlane
 
      By   /s/ Raymond A. Hayward
 
Charles S. MacFarlane       Raymond A. Hayward Its President       Its Executive
Director and CEO
 
                WESTERN MINNESOTA MUNICIPAL POWER AGENCY            
 
               
By
  /s/ Donald E. Habicht
 
            Donald E. Habicht             Its President            
 
                OPERATOR:            
 
                OTTER TAIL CORPORATION dba Otter             Tail Power Company
           
 
               
By
  /s/ Charles S. MacFarlane
 
            Charles S. MacFarlane             Its President            

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 48
Big Stone II Power Plant
  June 30, 2005
 

EXHIBIT A
CENTRAL MINNESOTA MUNICIPAL POWER AGENCY
459 South Grove Street
Blue Earth, MN 56013
Attn: Donald E. Kom, Executive Director
Telephone: (507) 526-2193
Facsimile: (507) 526-2527
E-mail: donk@utplus.com
GREAT RIVER ENERGY
17845 East Highway 10
Elk River, MN 55330
Attn: David Saggau, President and Chief Executive Officer
Telephone: (763) 241-2286
Facsimile: (763) 241-2366
E-mail: dsaggau@grenergy.com
HEARTLAND CONSUMERS POWER DISTRICT
203 West Center Street
Madison, SD 57042
Attn: Michael McDowell, General Manager
Telephone: (605) 256-6536
Facsimile: (605) 256-2990
E-mail: mmcdow@hcpd.com
MISSOURI RIVER ENERGY SERVICES
3724 West Avera Drive
P.O. Box 88920
Sioux Falls, SD 57109-8920
Attn: Mr. Ray Wahle
Telephone: (605) 338-4042
Facsimile: (605) 978-9360
E-mail: rwahle@mrenergy.com
MONTANA-DAKOTA UTILITIES CO., a Division of MDU Resources, Inc.
400 North Fourth Street
Bismarck, ND 58501
Attn: Andrea L. Stomberg, Vice President – Electric Supply
Telephone: (701) 222-7752
Facsimile: (701) 222-7606
E-mail: andrea.stomberg@mdu.com

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 49
Big Stone II Power Plant
  June 30, 2005
 
 
OTTER TAIL CORPORATION dba Otter Tail Power Company
215 South Cascade St.
P.O. Box 496
Fergus Falls, MN 56538-0496
Attn: Charles MacFarlane
Telephone: (218) 739-8353
Facsimile: (218) 739-8218
E-mail: cmacfarlane@otpoc.com


   
SOUTHERN MINNESOTA MUNICIPAL POWER AGENCY
500 First Avenue SW
Rochester, MN 55902-3303
Attention: Mr. Peter J. Reinarts, P.E.
Manager – Generation, Operations and Marketing
Telephone: (507) 292-6452
Facsimile: (507) 292-6414
E-mail: pj.reinarts@smmpa.org


   
and
     
SOUTHERN MINNESOTA MUNICIPAL POWER AGENCY
500 First Avenue SW
Rochester, MN 55902-3303
Attention: Mr. David P. Geschwind, P.E.
Chief Operating Officer
Telephone: (507) 292-6460
Facsimile: (507) 292-6414
E-mail: dp.geschwind@smmpa.org


   
WESTERN MINNESOTA MUNICIPAL POWER AGENCY
25 N.W. 2nd Street, Suite 102
Ortonville, MN 56278-1411
Attention: Mr. Don Habicht
Telephone: (320) 839-2549
Facsimile: (320) 839-2540
E-mail: david.fhmab@midconetwork.com

   

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 50
Big Stone II Power Plant
  June 30, 2005
 

SCHEDULE 1.04
BIG STONE I AND BIG STONE II 2005 JOINT FACILITIES AGREEMENT
Note: This schedule is filed as a separate exhibit (Exhibit 10.3) to Otter Tail
Corporation’s Quarterly Report to the Securities and Exchange Commission on
Form 10-Q for the quarterly period ended June 30, 2005.

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 51
Big Stone II Power Plant
  June 30, 2005
 

SCHEDULE 4.01
AGREEMENT OF REPRESENTATION – BSP II
     This Agreement is made and entered into this 30th day of June, 2005, by and
among Central Minnesota Municipal Power Agency, an agency incorporated under the
laws of Minnesota, Great River Energy, a cooperative corporation incorporated
under the laws of Minnesota, Heartland Consumers Power District, a consumers
power district formed and organized under the South Dakota Consumers Power
District Law (Chapter 49-35 of the South Dakota Codified Laws), Montana-Dakota
Utilities Co., a Division of MDU Resources Group, Inc., a corporation
incorporated under the laws of the State of Delaware, Otter Tail Corporation, a
corporation incorporated under the laws of Minnesota (“Otter Tail”), Southern
Minnesota Municipal Power Agency, a municipal corporation and political
subdivision of the State of Minnesota, and Western Minnesota Municipal Power
Agency, a municipal corporation and political subdivision of the State of
Minnesota) (each a “BSP II Owner” and collectively, the “BSP II Owners”) and
Otter Tail, in its capacity as operator of BSP II (“Operator”).
RECITALS
     WHEREAS, the BSP II Owners entered into that certain Participation
Agreement (“BSP II Participation Agreement”) dated as of June 30, 2005, which
governs and controls the relationship between the BSP II Owners in connection
with their development, ownership and operation of the new, approximately 600 MW
coal-fired electric generating plant located in Big Stone City, South Dakota,
known as the Big Stone II Power Plant (“BSP II”);
     WHEREAS, BSP II is an Affected Unit at an Affected Source as those terms
are defined in Subchapter IV-A (entitled Acid Deposition Control) of the Clean
Air Act, 42 U.S.C. § 7401 et seq., as amended (the “Act”);
     WHEREAS, as a result of the Act it is necessary for the BSP II Owners and
the Operator to agree on a Designated Representative and an Alternate Designated
Representative who will represent the BSP II Owners and Operator in matters
pertaining to the Acid Rain Program as such matters affect BSP II;
     WHEREAS, effective June 30, 2005, the BSP II Owners designated Otter Tail
as the Operator of BSP II;
     WHEREAS, in accordance with the appointment of Otter Tail to operate BSP II
as agent for the BSP II Owners as set forth in the BSP II Participation
Agreement, the BSP II Owners herein set forth their agreement upon which certain
employees of Otter Tail will serve as agents for the BSP II Owners and Operator
as Designated Representative and Alternate Designated Representative under the
Act.
     NOW THEREFORE, in consideration of the mutual covenants contained herein
the BSP II Owners and Operator agree as follows:

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 52
Big Stone II Power Plant
  June 30, 2005
 

ARTICLE I. DEFINITIONS
     1.1. “Acid Rain Program” means the sulfur dioxide and nitrogen oxides air
pollution control program established pursuant to Subchapter IV-A of the Act in
40 C.F.R. Parts 72-78, as amended.
     1.2. “Administrator” means the Administrator of the United States
Environmental Protection Agency or the Administrator’s duly authorized
representative.
     1.3. “Affected Source” means a source that includes one or more Affected
Units. For the purpose of this Agreement, Affected Source shall mean BSP II.
     1.4. “Affected Unit” means a unit that is subject to any emissions
reduction requirements or emissions limitation under the Acid Rain Program. For
the purpose of this Agreement, Affected Unit shall mean BSP II. BSP II is an
Affected Unit at the Affected Source.
     1.5. “Allowance” means an authorization by the Administrator under the Acid
Rain Program, to emit up to one (1) ton of sulfur dioxide during or after a
specified calendar year.
     1.6. “Alternate Designated Representative” means the natural person
designated in the certificate of representation submitted in accordance with 40
C.F.R. Part 72 to act on behalf of the Designated Representative with regard to
all matters within the authority of that Designated Representative under the
Acid Rain Program.
     1.7. “Designated Representative” means the natural person designated in the
certificate of representation submitted in accordance with 40 C.F.R. Part 72 to
represent and legally bind each BSP II Owner and Operator in all matters
pertaining to the Acid Rain Program.
     1.8. “Operator” means Otter Tail Corporation dba Otter Tail Power Company,
or such other operator of BSP II as may be designated in the future in
accordance with the BSP II Participation Agreement.
     1.9. “Permitting Authority” means the Administrator, or the state or local
air pollution control agency having an approved permitting program under
Subchapter V of the Act and associated regulatory authority over BSP II.
     1.10. “Unit Account” means an allowance tracking system account established
by the Administrator for an Affected Unit.
     1.11. All other terms herein shall be interpreted consistent with the Act
and the Acid Rain Program.
ARTICLE II. INTRODUCTION
     2.1. The Designated Representative shall represent and legally bind the BSP
II Owners and Operator in all matters pertaining to BSP II as an Affected Unit
and in all matters pertaining

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 53
Big Stone II Power Plant
  June 30, 2005
 

to BSP II as an Affected Source. The Designated Representative shall represent
the BSP II Owners and Operator in matters pertaining to the Acid Rain Program
including, but not limited to (a) BSP II’s submission of and compliance with
acid rain permits, permit applications, and compliance plans and (b) the
holding, transfer, and disposition of Allowances for BSP II. It is the intention
of the BSP II Owners and Operator that this Agreement be interpreted consistent
with the Act and the Acid Rain Program.
ARTICLE III. OWNERSHIP AND OPERATOR
     3.1. The ownership interests in, and designation of the Operator of, BSP II
are set forth in the BSP II Participation Agreement. These ownership interests
and designation of the Operator shall only be subject to change in accordance
with the terms of the BSP II Participation Agreement.
ARTICLE IV. DESIGNATED REPRESENTATIVE
     4.1. Whenever a requirement or prohibition of the Acid Rain Program applies
to the Affected Source, it shall be deemed to apply to the Designated
Representative and each and every BSP II Owner and Operator. Whenever a
requirement or prohibition of the Acid Rain Program applies to the Affected
Unit, it shall be deemed to apply to the Designated Representative and each and
every BSP II Owner and Operator.
     4.2. The Designated Representative shall, as a matter of law, represent and
legally bind each BSP II Owner and Operator in all matters pertaining to the
Acid Rain Program, including but not limited to the holding, transfer and
disposition of Allowances; the submission of and compliance with permits, permit
applications, permit revisions, permit renewals, compliance plans, and
compliance certifications in accordance with 40 C.F.R. Part 72; and the
compliance with excess emissions requirements, payment of penalties, and
submission of and compliance with offset plans in accordance with 40 C.F.R.
Part 77.
     4.3. The Designated Representative is hereby given all necessary authority
to carry out the duties and responsibilities of the Designated Representative on
behalf of each BSP II Owner and Operator under the Acid Rain Program.
     4.4. The Designated Representative shall abide by the fiduciary
responsibilities imposed in this Agreement and by the Acid Rain Program. For all
non-routine matters, the Designated Representative shall act in consultation
with the BSP II Engineering and Operating Committee.
     4.5. Vis-à-vis any Permitting Authority, to the extent required under the
Act each BSP II Owner and Operator shall be fully bound by and liable for any
actions, inactions or submissions by the Designated Representative, and the BSP
II Owners and Operator shall be bound by any order issued to the Designated
Representative by the Administrator, another Permitting Authority, or a court
regarding BSP II.

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 54
Big Stone II Power Plant
  June 30, 2005
 

ARTICLE V. SELECTING AND CHANGING THE DESIGNATED REPRESENTATIVE
     5.1. As long as Otter Tail is the Operator, Otter Tail, as agent for the
BSP II Owners, shall have exclusive control over the selection and nomination of
the Designated Representative, including changes in the Designated
Representative, subject only to approval by the BSP II Engineering and Operating
Committee as provided in the BSP II Participation Agreement, which approval
shall not be unreasonably withheld or delayed. The person designated in
Attachment A hereto as the BSP II Designated Representative is hereby approved.
     5.2. Should it become necessary to change or select a new Designated
Representative, the Designated Representative being replaced shall continue in
all respects as the Designated Representative until a superseding certificate of
representation is filed with the Administrator pursuant to 40 C.F.R. Part 72.
ARTICLE VI. ALTERNATE DESIGNATED REPRESENTATIVE
     6.1. As long as Otter Tail is the Operator, Otter Tail, as agent for the
BSP II Owners, shall have exclusive control over the selection and nomination of
the Alternate Designated Representative, including changes in the Alternate
Designated Representative, subject only to approval by the BSP II Engineering
and Operating Committee as provided in the BSP II Participation Agreement, which
approval shall not be unreasonably withheld or delayed. The person designated in
Attachment A hereto as the BSP II Alternate Designated Representative is hereby
approved.
     6.2. Should it become necessary to change or select a new Alternate
Designated Representative, the Alternate Designated Representative being
replaced shall continue in all respects as the Alternate Designated
Representative until a superseding certificate of representation is filed with
the Administrator pursuant to 40 C.F.R. Part 72.
     6.3. The Alternate Designated Representative is hereby authorized to act on
behalf of the Designated Representative and the BSP II Owners and Operator in
the event the Designated Representative is absent or otherwise not available to
perform the actions and duties specified in 40 C.F.R. Parts 72-78.
     6.4. Unless the context clearly dictates otherwise, whenever the term
Designated Representative is used in this Agreement, it shall be construed to
include the Alternate Designated Representative.
ARTICLE VII. LIABILITY AND INDEMNIFICATION
     7.1. Notwithstanding any other provision in this Agreement or the
requirements of the BSP II Participation Agreement, each BSP II Owner, as a
matter of law, is liable for the Affected Unit’s, as well as the Affected
Source’s, compliance with the requirements and prohibitions of the Acid Rain
Program and for any violation of any such requirement or prohibition.

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 55
Big Stone II Power Plant
  June 30, 2005
 

     7.2. Neither the Designated Representative, the Alternate Designated
Representative, nor the Operator (or its directors, officers, or employees)
shall be liable to the BSP II Owners for any loss, damage, or costs (including
incidental and consequential damages) incurred by the BSP II Owners as the
result of any action or failure to act, whether negligent or otherwise, by the
Designated Representative or the Alternate Designated Representative in carrying
out the provisions of this Agreement, except for (i) any “Willful Action” as
that term is defined in the BSP II Participation Agreement and (ii) as to any
Operator who is a BSP II Owner, also except for any liability accruing to the
Operator as a BSP II Owner.
     7.3. The BSP II Owners shall each be liable for any action, representation
or failure to act by the Designated Representative with regard to BSP II. When
authorized to act on behalf of the Designated Representative, any action,
representation, or failure to act by the Alternate Designated Representative
shall be deemed to be an action, representation or failure to act of the
Designated Representative.
     7.4. The BSP II Owners agree to indemnify and hold harmless the Designated
Representative and the Alternate Designated Representative, when acting on
behalf of the Designated Representative, from any civil liabilities or penalties
assessed against them personally as the result of any action or failure to act,
whether negligent or otherwise, except any “Willful Action” as that term is
defined in the BSP II Participation Agreement. Such indemnification shall be in
direct proportion to BSP II Plant ownership.
ARTICLE VIII. ACCOUNT REPRESENTATIVE
     8.1. Pursuant to the rules pertaining to the Allowance tracking system
established by the Administrator, BSP II will be assigned a Unit Account. The
Designated Representative and the Alternate Designated Representative shall
serve as the authorized account representative and the alternate authorized
account representative, respectively, for the Unit Account assigned to BSP II.
ARTICLE IX. ACCOUNTING
     9.1. The costs incurred (a) by the Operator, (b) by the Designated
Representative, (c) on behalf of the Operator, or (d) on behalf of the
Designated Representative in compliance with express or implied requirements of
the Act shall be shared and paid for pursuant to the terms of the BSP II
Participation Agreement.
     9.2. Books of accounts and records concerning details of costs applicable
to this Agreement, as well as all records necessary to account for and track
Allowances obtained, used or otherwise disposed of in accordance with the Act,
shall be kept by Operator in accordance with Operator’s established procedures
and methods adopted for accounting for such items and shall be in conformity
with accepted accounting practices and the Federal Energy Regulatory
Commission’s uniform system of accounts or the system of accounts of any other
regulatory body having jurisdiction. These books shall be open to examination at
any reasonable time by any of the BSP II Owners. Operator shall furnish each of
the BSP II Owners summaries or reports

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 56
Big Stone II Power Plant
  June 30, 2005
 

relative to Allowances obtained, used or otherwise disposed of and costs
incurred applicable to this Agreement as well as details of transactions
pertaining to Allowances as are necessary for the BSP II Owners to comply with
all applicable regulatory requirements.
     9.3 Allowances obtained by or on behalf of each BSP II Owner pursuant to
Article X of this Agreement shall be designated to the individual BSP II Owner’s
subaccount within the Unit Account.
     9.4. Prior to the 15th day of each month, the Designated Representative
shall provide Allowance-related information as it pertains to BSP II and each
respective BSP II Owner’s subaccount for the previous calendar month. Said
Allowance information shall include, but not be limited to, the information set
forth on Attachment B hereto. The Allowances used by each BSP II Owner shall be
determined based on actual emissions of sulfur dioxide, calculated on a pro rata
basis as provided in Section 10.1 of this Agreement.
ARTICLE X. ALLOWANCES; CONTINGENCY RESERVE
     10.1. Each BSP II Owner shall acquire and transfer to the BSP II Unit
Account Allowances sufficient to cover the estimated sulfur dioxide emissions
associated with its capacity share of BSP II in accordance with the BSP II
Participation Agreement. At a minimum, each BSP II Owner shall maintain a
balance of Allowances which, on the first of each month, is sufficient to cover
the year-to-date actual emissions of sulfur dioxide attributed to such Owner,
plus the estimated emissions of sulfur dioxide associated with such Owner’s
capacity share for a period of thirty (30) days. For any given period of time,
the actual sulfur dioxide emissions attributed to a BSP II Owner shall be
equivalent to the product of (i) the total amount of energy dispatched from BSP
II to such Owner during the relevant time period, divided by the total amount of
energy dispatched from BSP II to all BSP II Owners during the same period, and
(ii) the total amount of sulfur dioxide actually emitted from BSP II for the
relevant time period. Operator shall acquire Allowances on behalf of any BSP II
Owner who requests the same, which acquisition shall be at such Owner’s sole
cost and expense and under such other terms as such Owner and Operator shall
hereafter agree.
     10.2 In addition to the Allowances required under Section 10.1 above, each
BSP II Owner shall maintain Allowances equal to or greater than its Allowance
contingency reserve. The Allowance contingency reserve for each BSP II Owner
shall be the number of Allowances required to cover the estimated sulfur dioxide
emissions associated with eighty-five percent (85%) of such Owner’s capacity
share of BSP II in accordance with the BSP II Participation Agreement for a
period of thirty (30) days. The Allowance contingency reserve for each BSP II
Owner may be reduced only in December, on a prorated basis consistent with the
number of days remaining in that month. Operator shall calculate the size of the
Allowance contingency reserve for each BSP II Owner and shall notify each BSP II
Owner and the Designated Representative of that determination. Operator shall
not dispatch energy for any BSP II Owner who fails to maintain the balance of
Allowances required under Sections 10.1 and 10.2.

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 57
Big Stone II Power Plant
  June 30, 2005
 

     10.3 If, for any calendar year, a BSP II Owner has failed to maintain a
balance of Allowances, inclusive of its Allowance contingency reserve,
sufficient to cover the actual sulfur dioxide emissions attributed to such Owner
for that calendar year (hereinafter an “Exceedance”), the Designated
Representative shall determine the amount of such Exceedance. If by
February 10th of the following year, the Owner responsible for such Exceedance
has not obtained and transferred to the BSP II Unit Account additional
Allowances sufficient to cover the Exceedance, the Designated Representative
shall proceed to purchase Allowances to meet the Acid Rain Program compliance
requirements in the most economical manner possible and bill the Owner for the
cost of the Allowances purchased to satisfy the Owner’s Exceedance. Except for
the foregoing, neither Operator nor the Designated Representative shall purchase
Allowances on the account of the Owners without their prior consent. Allowances
maintained by a BSP II Owner in excess of the Allowances required of that Owner
shall not be used to satisfy the Allowance requirements of any other BSP II
Owner.
ARTICLE XI. MISCELLANEOUS
     11.1. During any period that a BSP II Owner is in default, in whole or in
part, in performing any of its obligations under this Agreement, such BSP II
Owner shall be obligated and the default shall be handled in the manner
prescribed in the BSP II Participation Agreement. The defaulting BSP II Owner
shall not be entitled to energy from BSP II during the period of default, and
the non-defaulting BSP II Owners shall be entitled to all of the energy from BSP
II. No such default shall affect any BSP II Owner’s ownership interest, or any
BSP II Owner’s obligations hereunder, including its obligation to pay money or
share expenses.
     11.2. Any waiver at any time by any BSP II Owner of its rights with respect
to a default under this Agreement, or with respect to any other matter arising
in connection with this Agreement, shall not be deemed a waiver with respect to
any subsequent default or matter. Any delay, short of the statutory period of
limitation, in asserting or enforcing any right under this Agreement, shall not
be deemed a waiver of such right.
     11.3. This Agreement shall be effective on the date first written above and
shall continue in full force and effect as long as BSP II shall be used or
useful for the generation of electric power.
     11.4. This Agreement may be amended from time to time or canceled at any
time by a written document signed by all BSP II Owners and Operator. It is the
intention of the BSP II Owners and Operator that this Agreement be revised and
amended as the BSP II Owners and Operator deem necessary.
     11.5. This Agreement shall inure to the benefit of, and be binding on, the
successors and assigns of the BSP II Owners, subject to the restrictions on
transferability set forth in the BSP II Participation Agreement, and Operator,
subject to the restrictions on transferability set forth in the Operation and
Maintenance Services Agreement by and among the BSP II Owners and Operator,
dated June 30, 2005.

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 58
Big Stone II Power Plant
  June 30, 2005
 

     11.6. This Agreement shall be construed, interpreted, and controlled by the
laws of the State of South Dakota.
     11.7. Separate copies of this Agreement will be executed by the BSP II
Owners and Operator with the understanding that when each of the BSP II Owners
and Operator has executed a copy, its separately executed copy will be joined
together with all similarly executed copies and conformed master copies of said
Agreement shall be prepared which shall bind all of the BSP II Owners and
Operator to the same extent and purpose as if all of the BSP II Owners and
Operator had joined in the execution of said master copies.
     11.8. Any article or provision of this Agreement declared or rendered
unlawful by a court of law or regulatory agency with jurisdiction over the BSP
II Owners, Operator or the Designated Representative, or deemed unlawful because
of a statutory change will not otherwise affect the lawful obligations that
arise under this Agreement.
     11.9. In the event a dispute arises out of or relating to this Agreement or
in connection with the handling, disposition, accounting, or other treatment of
Allowances, such dispute shall be resolved in accordance with the dispute
resolution procedures set forth in the BSP II Participation Agreement.
     11.10. The BSP II Owners agree to be bound by all provisions of this
Agreement. If there is a conflict in the terms of the BSP II Participation
Agreement and the terms of this Agreement relating to the subject of this
Agreement, the terms of this Agreement shall control, the BSP II Participation
Agreement shall be deemed amended hereby, and in all other respects the BSP II
Participation Agreement shall remain in full force and effect.
[The next page is the signature page.]

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 59
Big Stone II Power Plant
  June 30, 2005
 

     IN WITNESS WHEREOF, each of the BSP II Owners and Operator has caused this
Agreement to be duly executed and attested as of date first written above.
OWNERS:

                              CENTRAL MINNESOTA MUNICIPAL POWER AGENCY      
GREAT RIVER ENERGY            
 
                           
By
   
 
      By  

 
            Paul Leland       David Saggau             Its President       Its
President and Chief Executive Officer            
 
                            HEARTLAND CONSUMERS POWER DISTRICT      
MONTANA-DAKOTA UTILITIES CO., a Division of MDU Resources Group, Inc.          
 
 
                           
By
   

 
      By    
 
            Michael McDowell       Bruce T. Imsdahl             Its General
Manager       Its President and Chief Executive Officer            
 
                            OTTER TAIL CORPORATION dba Otter       SOUTHERN
MINNESOTA MUNICIPAL POWER             Tail Power Company       AGENCY
 
                           
By
   
 
      By    
 
            Charles S. MacFarlane       Raymond A. Hayward             Its
President       Its Executive Director and CEO            
 
                            WESTERN MINNESOTA MUNICIPAL POWER AGENCY            
           
 
                           
By
   
 
                        Donald E. Habicht                         Its President
                       
 
                            OPERATOR:                        
 
                            OTTER TAIL CORPORATION dba Otter                    
    Tail Power Company                        
 
                           
By
   
 
                        Charles S. MacFarlane                         Its
President                        

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 60
Big Stone II Power Plant
  June 30, 2005
 

ATTACHMENT A
APPOINTMENT OF
DESIGNATED REPRESENTATIVE
AND ALTERNATE DESIGNATED REPRESENTATIVE
Affected Source: BSP II
Designated Representative: Ward L. Uggerud
Alternate Designated Representative: Terry M. Graumann

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 61
Big Stone II Power Plant
  June 30, 2005
 

ATTACHMENT B
ACCOUNTING FOR ALLOWANCES
     The Designated Representative shall provide Allowance cost and transaction
information for each month to each BSP II Owner by the 15th calendar day of the
ensuing month. The Allowance cost and transaction information shall include the
following items:

  1.   Allowance Account Balances

  a.   Total Unit Account Balance     b.   BSP II Owner’s Sub Account Balance  
  c.   Total Future Year Unit Account Balance     d.   BSP II Owner’s Future
Year Sub Account Balance

  2.   Allowances Used (By Month and YTD)

  a.   Total Unit Allowances Used     b.   BSP II Owner’s Allowances Used     c.
  Serial Numbers of Allowances Designated for Compliance

  3.   Allowance Transfers (By Month and YTD)

  a.   Total Unit Account Transfers     b.   BSP II Owner’s Sub Account
Transfers     c.   Total Future Year Unit Account Transfers     d.   BSP II
Owner’s Future Year Sub Account Transfers     e.   Serial Numbers of BSP II
Owner’s Allowances Transferred

 



--------------------------------------------------------------------------------



 



     
Operation And Maintenance Services Agreement
  Page 62
Big Stone II Power Plant
  June 30, 2005
 

SCHEDULE 5.02(b)(i)
KEY PERFORMANCE INDICATORS

•   OSHA Rate   •   Net Generation   •   Non-Fuel O&M per MWh   •  
URGE/Employee   •   MWh/Employee   •   Job Order Backlog   •   Unplanned
Overtime (outside of overhauls)   •   Urge Rating   •   Availability   •  
Equivalent Availability   •   Forced Outage Rate   •   Net Plant Heat Rate   •  
Station Service   •   SO2 Removal Percentage   •   SO2 Credits
Available/Purchased   •   NOx Removal Percentage   •   NOx Credits
Available/Purchased   •   Hg Removal Percentage   •   Hg Credits
Available/Purchased   •   Bottom Ash Sold   •   Fly Ash Sold   •   Overtime
Hours Worked   •   Delivered Fuel Cost   •   Energy Cost Less Fuel   •  
Reporting Deadlines   •   Capital Budget Variance   •   Notices of Violation

 
(*) Confidential information has been omitted and filed separately with the
Commission pursuant to Rule 24b-2.

 